Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 1 of 51




                      EXHIBIT 1
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 2 of 51

                                                                                      E-FILED
                                                                                      4/6/2021 5:20 PM
                                                                                      Clerk of Court
                    BLOOD HURST & O’REARDON, LLP
                    TIMOTHY G. BLOOD (149343)                                         Superior Court of CA,
                    PAULA R. BROWN (254142)                                           County of Santa Clara
                    JENNIFER L. MACPHERSON (20202 1)                                  21CV379187
                    501 West Broadway, Suite 1490                                     Reviewed By:   R.   Walker
                    San Diego, CA 92101
                    Tel: 619/338-1 100
                    619/338-1 101 (fax)
                    tb100d@bholaw.com
                    pbrown@bholaw.com
                    jmacpherson@bholaw.com

                    Attorneys for Plaintiff

                                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                  FOR THE COUNTY OF SANTA CLARA — DOWNTOWN (DTS)
               10   JOWELI VUNISA,        individually and   on behalf   Case N0.
                                                                                    21 CV3791 87
                    of all others similarly   situated,
               11                                                        CLASS ACTION
                                    Plaintiff,

    LLP
               12
                            V.
               13                                                        CLASS ACTION COMPLAINT
    REARDON,
                    HEALTH NET, LLC, HEALTH NET OF
               14   CALIFORNIA, INC., HEALTH NET LIFE
                    INSURANCE COMPANY, HEALTH NET                        DEMAND FOR JURY TRIAL
    O’
               15   COMMUNITY SOLUTIONS, INC.,
                    CALIFORNIA HEALTH & WELLNESS,
    &          16   CENTENE CORPORATION, and
                    ACCELLION, INC., and DOES 1-50,
    HURST

               17   inclusive,


               18                   Defendants.
    BLOOD




               19

               20

               21

               22

               23

               24

               25

               26

               27

               28



00176532
                                                          CLASS ACTION COMPLAINT
                       Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 3 of 51



                                 Plaintiff   JOWELI VUNISA                     (“Plaintiff”), individually      and on behalf 0f the general public

                    and    all   others similarly situated (the “Class members”),                       by and through       his attorneys,    upon personal

                    knowledge          as to facts pertaining to himself                 and 0n information and belief as               to all other matters,


                    brings this class action against Defendants Health Net,                             LLC, Health Net 0f California,            Inc.,     Health

                    Net Life Insurance Company, Health Net Community Solutions,                                     Inc., California    Health   & Wellness,
                    Centene Corporation (collectively, “Health Net”) and Accellion,                                  Inc. (together,    “Defendants”), and

                    alleges the following:


                                                                          NATURE OF THE CASE
                                  1.      Accellion, Inc.          is   a California-based private cloud solutions               company        that claims to


               10   provide secure third-party data ﬁle transfer services t0 over 3,000 customers worldwide. Accellion’s

               11   File Transfer Appliance             (FTA) software was developed 20 years ago                           as a secure     way t0 overcome

    LLP
               12   limits   imposed 0n the          size   0f email attachments. Health Net used Accellion’s                         FTA services.
               13                2.       The     FTA   works       like this:        Users with access t0 the        FTA     10g in through Accellion’s
    REARDON,



               14   portal       and upload conﬁdential information. Accellion’s system then notiﬁes the intended recipient

               15   that he/she has a secure ﬁle waiting.                      The    recipient logs onto Accellion’s system to retrieve the ﬁle.
    O’

    &          16                3.       Although the        FTA         is    nearly 20 years 01d,        it is   still   used by   many     organizations,

    HURST

               17   including Health Net, in the ﬁnance, government and insurance sectors to transfer sensitive ﬁles.

               18   Accellion claims that for the             last      few years,      it   has encouraged   its   FTA customers to move to its new
    BLOOD




               19   product, Kiteworks®,             Which    it   claims       is   more    secure.


               20                4.       Transitioning       away from FTA                  to a   more secure software became              critical last    year

               21   when CentOS          6   -   operating software that Accellion’s                   FTA relies 0n t0      function   -   reached   its   end of

               22   life   on November 30, 2020. Despite                       this   end    date, Accellion continued t0 support             and some 0f its

               23   customers, like Health Net, continued t0 use the                                FTA   t0 transfer sensitive personal           and health

               24   information (PII/PHI).

               25                5.       In January 2021, Accellion disclosed that attackers breached                            its   legacy   FTA in mid-
               26   December with a SQL                 injection zero-day vulnerability. Accellion patched the                                SQL    injection


               27   vulnerability        and privately notiﬁed                    its   customers, but the           situation   escalated       as   attackers


               28


                                                                                                2
00176532
                                                                        CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 4 of 51



                    subsequently found more vulnerabilities and continued making attacks through January 2021 (“Data

                    Breach”).

                               6.        Accellion claims about 100 0f its               FTA    customers got hit and that of these about 25

                    lost a signiﬁcant      amount 0f data. The list 0f affected companies continues                 t0   grow and so        far includes


                    the Reserve         Bank of     New      Zealand, the state 0f Washington, the Australian Securities and

                    Investments Commission, the Singaporean telecom Singtel, the law                              ﬁrm    Jones Day, the grocery

                    store chain Kroger, the University              0f Colorado, the University of Maryland, Yeshiva University in

                    New   York, cybersecurity          ﬁrm    Qualys, Flagstar Bank, Canada’s Bombardier, energy giant Shell,

                    and Health Net.

               10              7.        Some 0f the exﬁltrated data has ended up in the hands 0fthe CLOP ransomware gang

               11   Who   is   extorting affected companies.             CLOP     is   exposing the data 0n a website        it   created 0n the dark


    LLP
               12   web   t0 pressure     companies     to   pay money       to   remove     their data   from public View.

               13              8.        On March 25,        2021, Health Net reported the Data Breach to the California Attorney
    REARDON,



               14   General.    The sample notice 0f Data Breach               is   dated    March 24, 2021 and conﬁrms            that   member data

    O’
               15   was “View[ed] 0r d0wnload[ed]” by a malicious party                        in the   Data Breach.   It   identiﬁes the breached

    &          16   PII/PHI as including         member names and one                   or   more 0f    the following: address, date of birth,

    HURST

               17   insurance        ID number and health information, such                   as patient medical condition(s)            and treatment

               18   information.
    BLOOD




               19              9.        Health Net’s Data Breach notice omits                  critical facts   such as the scope 0f           member

               20   records that were breached and the time period of information breached                         (e.g.,   was    it   months or years

               21   0f information).

               22              10.       In early   March 202 1     ,
                                                                        rather than notify affected       members of the Data Breach, Health

               23   Net instead ﬁrst sued Accellion            in   Chancery Delaware Court seeking indemniﬁcation for                          all   costs


               24   and expenses arising out of the Data Breach, including the cost of notiﬁcation, mitigation                                 activities,


               25   and attorneys’       fees. In its lawsuit,      Health Net conﬁrms hackers “downloaded” over                         9GB   0f Health

               26   Net ﬁles and the Data Breach “exposed and compromised the PHI,                                 PH       and other conﬁdential

               27   information of a signiﬁcant number 0f Plaintiff s [Health Net’s] members.”

               28


                                                                                         3
00176532
                                                                CLASS ACTION COMPLAINT
                       Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 5 of 51



                             11.      Defendants owed a duty to Plaintiff and Class members t0 maintain reasonable and

                    adequate security measures to secure, protect, and safeguard the PII/PHI they collected and stored

                    about them. Defendants breached that duty by, inter                     alia, failing to            implement and maintain

                    reasonable security procedures and practices t0 protect the PII/PHI from unauthorized access and

                    unnecessarily using, storing and retaining Plaintiff’s and Class members’ personal information on

                    Accellion’s inadequately protected 20-year 01d legacy               FTA software.            Defendants knew that   critical


                    software necessary to operate the           FTA, mainly CentOS         6,   had an end       life   of November 30, 2020   at


                    Which point security updates would end. Despite knowing                         this,    Defendants continued t0 use

                    Accellion’s     FTA t0   store,      maintain and transmit highly sensitive PII/PHI.

               10            12.      As   a result of Defendants’ inadequate cybersecurity, the Data Breach occurred, and

               11   Plaintiffs and Class       members’ PH/PHI was accessed and                  disclosed. This action seeks to        remedy

    LLP
               12   these failings. Plaintiff brings this action           on behalf of himself and                all    affected consumers in


               13   California     Whose PII/PHI was exposed          as a result of the   Data Breach.
    REARDON,



               14            13.      Plaintiff seeks, for himself and the Class, injunctive relief, actual                  and other economic

               15   damages, consequential damages, nominal damages or statutory damages, punitive damages, and
    O’

    &          16   attorneys’ fees, litigation expenses and costs.

    HURST

               17                                              VENUE AND JURISDICTION
               18            14.      This Court has jurisdiction over this action pursuant t0 Cal. Code Civ. Proc. § 410.10
    BLOOD




               19   and Cal. Bus.     &    Prof.    Code §§ 17203-17204, 17604. This              action    is   brought as a class action 0n

               20   behalf of Plaintiff and Class members pursuant t0 Cal. Code Civ. Proc.                         § 382.


               21            15.      This Court has personal jurisdiction over Defendants Accellion and Health Net

               22   because Defendants are headquartered in and have their principal place 0f business in California.

               23   This Court has personal jurisdiction over Defendant Centene Corporation because Centene conducts

               24   professional and commercial activities in California               0n a     substantial, continuous,         and systematic

               25   basis.


               26            16.      Venue        is   proper in this Court pursuant to Cal. Code CiV. Proc. §§ 395 and 395.5

               27   because Defendants regularly conduct business in                  this county,    unlawful acts 0r omissions have

               28   occurred in this county, and Defendant Accellion             is   headquartered in this county.


                                                                                4
00176532
                                                               CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 6 of 51



                                                                        THE PARTIES
                              17.     Plaintiff Joweli Vunisa,           is   a citizen 0f California and resides in Sacramento,

                    California. Plaintiff is insured through Health              Net Community              Solutions.     As   a   member 0f Health

                    Net, Plaintiff Vunisa, routinely provides Health Net with his conﬁdential and highly sensitive

                    PII/PHI    When he   seeks medical and/or dental treatment.                    On March        24, 2021, Health         Net notiﬁed

                    Plaintiff Vunisa that his       PH/PHI was accessed by unauthorized users                      as a result 0f the       Data Breach.

                              18.     Defendant Accellion          Inc. (Accellion) is a             Delaware corporation with corporate

                    headquarters located at 1804 Embarcadero Road, Suite 200, Palo Alto, California 94303. Accellion

                    is   a private cloud solutions     company focused 0n             secure ﬁle sharing and collaboration.                  Its   products

               10   enable users to access,    edit,   and share enterprise content from any device.

               11             19.     Defendant Health Net,           LLC (“HNL”)          is    a Delaware limited liability           company with

    LLP
               12   dual headquarters in     St.    Louis, Missouri and        Woodland          Hills, California.      HNL subsidiaries include
               13   Health Net of California,         Inc.,   Health Net Life Insurance              Company and Health Net Community
    REARDON,



               14   Solutions, Inc. A11 are Wholly            owned   subsidiaries 0f Centene Corporation.                   Through        its    operating


    O’
               15   subsidiaries,    HNL   delivers    managed        health care services through health plans and government-

    &          16   sponsored managed care plans. Health Net                     is   a leading provider 0f health care coverage in

    HURST

               17   California, with 3 million       members     statewide.


               18             20.     Defendant Health Net 0f California,                 Inc.   (HNCA),      is   a California corporation, with
    BLOOD




               19   dual headquarters in      St.    Louis, Missouri and        Woodland           Hills, California.       HNCA       is   a California

               20   health care service plan licensed under the               KnOX-Keene Health Care Service Plan Act of 1975.                            It



               21   serves   many    counties throughout California.

               22             2 1.    Defendant Health Net Life Insurance Company (HNLI)                            is   a California   life      and health

               23   insurance    company with dual headquarters               in St. Louis, Missouri          and Woodland           Hills, California.


               24   HNLI     offers health insurance plans t0 residents of California.


               25             22.     Defendant Health Net Community Solutions,                      Inc.   (HNCS) is a California corporation

               26   with dual headquarters in Woodland Hills, California and                        St.   Louis Missouri.       HNCS        is    a licensed

               27   health care service plan operating Medi-Cal and Medicare lines 0f business in California and                                          is



               28   licensed under the     KnOX-Keene Health Care Service Plan Act of 1975.


                                                                                      5
00176532
                                                               CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 7 of 51



                             23.          Defendant California Health           & Wellness (CHW)           is   a sister   company 0f Health Net

                    LLC and is a Wholly owned subsidiary 0f Centene Corporation.                         CHW is a Medi-Cal plan that began
                    serving Medi-Cal         members       in California in    2013        in California rural counties.


                             24.          Defendant Centene Corporation               is   a Delaware corporation, with headquarters in           St.


                    Louis, Missouri. Centene              is   a multi-national healthcare enterprise that provides programs and

                    services to        government sponsored healthcare programs, focusing 0n under-insured and uninsured

                    individuals. Centene operates in              two segments, namely managed care and                       specialty services. In


                    March 2016, Centene acquired Health Net.

                             25.          Plaintiff is   unaware of the       true   names and      capacities of the Defendants sued herein


               10   as   DOES      1   through 50, inclusive, and therefore sues these Defendants by such ﬁctitious names

               11   pursuant t0 Cal. CiV. Proc. Code § 474. Plaintiff is informed and believes, and based thereon, alleges


    LLP
               12   that each   of the Defendants designated herein              is   legally responsible in      some manner for the unlawful

               13   acts   and occurrences complained 0f herein, Whether such                           acts    were committed         intentionally,
    REARDON,



               14   negligently, recklessly, 0r otherwise,              and   that   each 0f the Defendants thereby proximately caused

               15   the injuries and       damages       t0 Plaintiff   and the Class Members           as herein alleged. Plaintiff will seek
    O’

    &          16   leave of Court to        amend    this     complaint to reﬂect the true names and capacities of the Defendants

    HURST

               17   When they have been           ascertained and       become known.

               18            26.          The   agents, servants and/or       employees 0f the Defendants and each 0f them acting on
    BLOOD




               19   behalf of the Defendants acted Within the course and scope of his, her 0r                           its   authority as the agent,

               20   servant and/or employee 0fthe Defendants, and personally participated in the conduct alleged herein

               21   0n behalf 0f the Defendants with respect                  t0 the   conduct alleged herein. Consequently, the acts of

               22   each Defendant are legally attributable to the other Defendants and                          all   Defendants are jointly and

               23   severally liable to Plaintiff and other similarly situated employees, for the loss sustained as a

               24   proximate result 0f the conduct 0f the Defendants’ agents, servants and/or employees.

               25

               26

               27

               28


                                                                                       6
00176532
                                                                  CLASS ACTION COMPLAINT
                        Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 8 of 51



                                                                         FACTUAL ALLEGATIONS
                                                                    PII Is a Valuable Property Right

                            27.            PII/PHI   is   a valuable property right.1 Indeed, the California Constitution guarantees

                    every Californian the “inalienable right” t0 privacy. In a Federal Trade Commission (“FTC”)

                    roundtable presentation, former Commissioner, Pamela Jones Harbour, underscored this point by

                    observing:

                            Most consumers cannot begin                        t0    comprehend the types and amount of information
                            collected        by businesses, 0r Why their information may be commercially valuable.
                            Data      is   currency. The larger the data set, the greater potential for analysis — and
                                      2
                            proﬁt.


               10           28.            The value of PII/PHI               as a   commodity     is   measurable.3 “PH, which companies obtain

               11   at little cost,    has quantiﬁable value that                    is   rapidly reaching a level comparable t0 the value 0f


    LLP
               12   traditional ﬁnancial assets.”4              It       is   so valuable to identity thieves that once PII/PHI has been

               13   disclosed, criminals often trade                it   0n the “cyber black-market”          for several years.
    REARDON,



               14           29.            Companies recognize PII/PHI                     as an extremely valuable   commodity akin t0 a form 0f

               15   personal property. For example, Symantec Corporation’s Norton brand has created a software
    O’

    &          16   application that values a person’s identity 0n the black markets

    HURST

               17           30.            As   a result of its real value and the recent large-scale data breaches, identity thieves

               18   and cyber criminals have openly posted                                credit card   numbers, SSNs,    PH   and other sensitive
    BLOOD




               19   information directly on various Internet websites making the information publicly available. This

               20   information from various breaches, including the information exposed in the Data Breach, can be

               21

                    1
               22           See John T. Soma,      Corporate Privacy Trend: The “Value” 0fPerS0nally Identiﬁable
                                                           et a1,

                    Information (“P11”) Equals the “Value” ofFinancial Assets, 15 RICH. J.L. & TECH. 11, at *3-4
               23   (2009) (“PIL which companies obtain at little cost, has quantiﬁable value that is rapidly reaching a
                    levelcomparable t0 the value 0f traditional ﬁnancial assets”) (citations omitted).
               24   2
                           Federal Trade Commission, Statement 0f FTC Commissioner Pamela Jones Harbour

               25   (Remarks Before FTC Exploring Privacy Roundtable) (Dec. 7, 2009), available at
                    https://WWW.ftc.gOV/public-statements/2009/12/remarks-ftc-exploring-privacy-roundtable.
               26
                    3
                           See Robert Lowes, Stolen EHR [Electronic Health Record] Charts Sell for $50 Each 0n
                    Black Market (April 28, 2014), available at http://Www.medscape.com/Viewarticle/824192.
               27   4
                           See Soma, Corporate Privacy Trend, supra.
                    5
                           Risk Assessment T001, Norton 2010, WWW.everyclickmatters.com/Victim/ assessment-
               28
                    t001.htm1.


                                                                                              7
00176532
                                                                     CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 9 of 51



                    aggregated and become more valuable to thieves and more damaging t0 Victims. In one study,

                    researchers found hundreds 0f websites displaying stolen PII and other sensitive information.


                    Strikingly,     none 0f these websites were blocked by Google’s safeguard ﬁltering mechanism — the

                    “Safe Browsing      list.”


                              31.      PHI   is    particularly valuable. All-inclusive health insurance dossiers containing


                    sensitive health insurance information, names, addresses, telephone numbers, email addresses,


                    Social Security numbers and bank account information, complete With account and routing numbers,

                    can fetch up t0 $1,200 to $1,300 each 0n the black market.6 According to a report released by the

                    Federal Bureau 0f Investigation’s (“FBI”) Cyber Division, criminals can                    sell   healthcare records for

               10   50 times the price 0f a stolen social security 0r credit card number.7

               11             32.      Recognizing the high value that consumers place 0n their PII/PHI, some companies

    LLP
               12   offer   consumers an opportunity           t0 sell this information t0 advertisers        and other third    parties    and

               13   California law imposes strict disclosure requirements              When    PII   is   shared 0r sold. Consumers are
    REARDON,



               14   given more power over           who   ultimately receives their PII/PHI.

               15             33.      Consumers place a high value not only 0n           their PII/PHI, but also         on the privacy 0f
    O’

    &          16   that data. Researchers        shed light 0n   how much consumers value their data privacy — and the amount
    HURST

               17   is   considerable. Indeed, studies         conﬁrm   that   “when privacy information       is   made more     salient   and

               18   accessible,     some consumers        are willing to       pay a premium   to purchase      from privacy protective
    BLOOD




               19   websites.”8


               20

               21

               22

               23   6
                              Adam     Greenberg, Health Insurance Credentials Fetch High Prices                       in the   Online Black
                    Market (July       16,   2013), available at https://WWW.scmagazine.com/home/security-news/health-
               24
                    insurance-credentials-fetch-high-prices-in—the-online-black-market/                   .



                    7
               25                                                                and Medical Devices at Risk for
                              Federal Bureau of Investigation, Health Care Systems
                    Increased        Cyber                 Financial
                                                  Intrusions
                                                     for               Gain   (April     8,    2014)   available   at
               26   https ://www.illuminweb.com/wp-content/uploads/ill-m0-uploads/ 1 03/24 1 8/hea1th-systems—cyber-
                    intrusionspdf.
               27   8
                                              211., The Eﬂect 0f Online Privacy Information 0n Purchasing Behavior, An
                              Janice Y. Tsai et
                    Experimental Study Information Systems Research 22(2) 254, 254 (June 2011), available at
               28
                    https ://Www.j stor.0rg/stable/230 1 5 5 60?seq= 1 # page_scan_tab_contents.


                                                                                  8
00176532
                                                               CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 10 of 51



                              34.     Any company        that transacts business with a                consumer and then compromises the

                    privacy 0f consumers’ PII/PHI has thus deprived that consumer 0f the                            full   monetary value 0f the

                    consumer’s transaction with the company.

                                          Theft ofPII Has Grave           and Lasting Consequencesfor Victims

                              35.     Theft 0f PII/PHI         is   serious.    The United      States   Government Accountability Ofﬁce

                    noted in a June, 2007 report on Data Breaches                  (“GAO      Report”) that identity thieves use          PH t0    take

                    over existing ﬁnancial accounts, open               new      ﬁnancial accounts, receive government beneﬁts and

                    incur charges and credit in a person’s name.9                 As   the   GAO Report states, this type of identity theft
                    is   so harmful because   it   may take time       for the Victim t0      become aware 0f the          theft   and can adversely

               10   impact the Victim’s credit       rating.


               11             36.     In addition, the    GAO Report states that Victims 0f identity theft will face “substantial
    LLP
               12   costs    and inconveniences repairing damage                  t0 their credit records            [and their] good name.”

               13   According t0 the FTC, identity theft Victims must spend countless hours and large amounts ofmoney
    REARDON,

                                                                                                 1°
               14   repairing the impact to their      good name and            credit record.


               15             37.     Identity thieves use personal information for a variety of crimes, including credit card
    O’

    &          16   fraud,   phone or   utilities fraud,      and bank/ﬁnance fraud.“ According                   t0 Experian, “[t]he research

    HURST

               17   shows    that personal information is valuable to identity thieves,                  and   if they   can get access to   it,   they

               18   will use it” t0   among   other things:         open a new     credit card or loan;        change a billing address so the
    BLOOD




               19   Victim n0 longer receive         bills;   open new         utilities;   obtain a mobile phone; open a bank account

               20

               21

               22

               23   9
                              See http:///www.ga0.gOV/new.items/d07737.pdf.
                    10
                              See   FTC    Identity    Theft Website:             https://www.consumer.ftc.gOV/features/feature-OO14-
               24
                    identity-theft.
                                                    identity theft as “a fraud
                    11
               25             The FTC deﬁnes                                                committed 0r attempted using the identifying
                    information 0f another person without authority.”                          16     C.F.R.    § 603.2.     The FTC describes
               26   “identifying information” as “any   name 0r number that may be used, alone 0r in conjunction with
                    any other information, t0 identify a speciﬁc person,” including, among other things, “[n]ame, social
               27   security number, date 0f birth, ofﬁcial State 0r government issued driver's license 0r identiﬁcation
                    number, alien registration number, government passport number, employer 0r taxpayer
               28
                    identiﬁcation number. Id.


                                                                                       9
00176532
                                                               CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 11 of 51



                    and write bad checks; use a debit card number to withdraw funds; obtain a new driver’s license

                    or ID; use the Victim’s information in the event of arrest 0r court action.”

                              38.    Theft of PII       is   even more serious When              it   includes theft of PHI. Data breaches

                    involving medical information “typically leave[] a                  trail   0f falsiﬁed information in medical records

                    that   can plague Victims’ medical and ﬁnancial lives for years?“                     It   “is also   more   difﬁcult t0 detect,


                    taking almost twice as long as normal identity theft.”14                      “A    thief   may   use your     name     0r health

                    insurance numbers t0 see a doctor, get prescription drugs, ﬁle claims with your insurance provider,

                    or get other care. If the thief” s health information       is      mixed with yours, your treatment, insurance and

                    payment records, and     credit report         may be affected?“

               10             39.    A    report published         by the World Privacy Form and presented                        at the    US FTC
               11   Workshop 0n Informational           Injury describes    What medical           identity theft Victims        may    experience:


    LLP
               12               °
                                     Changes    t0 their health care records,           most often the addition 0f falsiﬁed information,
                                     through improper billing activity 0r activity by imposters. These changes can affect
               13                    the healthcare a person receives if the errors are not caught and corrected.
    REARDON,



               14               °
                                     Signiﬁcant       bills for    medical goods and services not sought nor received.
                                °
                                     Issues With insurance, co-pays, and insurance caps.
               15
    O’
                                °
                                     Long-term credit problems based 0n problems with debt collectors reporting debt due
    &          16
                                     to identity theft.
    HURST

               17               °
                                     Serious   life   consequences resulting from the crime; for example, Victims have been
                                     falsely accusedof being drug users based on falsiﬁed entries to their medical ﬁles;
               18
    BLOOD
                                     Victims have had their children removed from them due t0 medical activities 0f the
                                     imposter; Victims have been denied jobs due t0 incorrect information placed in their
               19
                                     health ﬁles due to the crime.

               20               °
                                     As   a result of improper and/or fraudulent medical debt reporting, Victims                                may   not

               21
                                     qualify for mortgage 0r other loans and                may       experience other ﬁnancial impacts.
                                °
                                     Phantom medical debt               collection based              0n medical      billing    or other identity
               22                    information.

               23

               24
                    12
               25            See https://WWW.experian.com/blogs/ask-experiarﬂwhat-can-identity-thieves-do-with-your-
                    personal-information-and-h0w-can-you-protect-yourself/.
                    13
               26            Pam    Dixon,     et   a1.,     The    Geography 0f Medical                 Identity     Theft     (Dec.     12,    20 1 7),
                    https ://WWW.ftc.gOV/system/ﬁles/documents/pub1ic_comments/2O 1 8/0 1/0003 7- 1428 1 5 .pdf.
               27   14
                             See https://pub1icintelligence.net/fbi-health-care-cyber-intrusions/ (FBI, April 8, 2014).
                    15
                             See       Federal        Trade        Commission,          Medical         Identity       Theft,
               28
                    http ://Www.consumer.ftc. gOV/articles/O 1 7 1 -medical-identity-theft.


                                                                                1   0
00176532
                                                              CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 12 of 51



                                °
                                           Sales 0f medical debt arising from identity theft can perpetuate a Victim’s debt
                                           collection and credit problems, through                no   fault   of their own.


                              40.          A person Whose             PII/PHI has been compromised              may   not see any signs 0f identity

                    theft for years.       According         to the    GAO Report:
                              “[L]aw enforcement ofﬁcials told us that in some cases, stolen data may be held for
                              up to a year or more before being used to commit identity theft. Further, once stolen
                              data have been sold 0r posted on the Web, fraudulent use of that information may
                              continue for years. As a result, studies that attempt to measure the harm resulting
                              from data breaches cannot necessarily rule out all future harm.”

                              41.          For example, in 2012, hackers gained access                          t0 LinkedIn’s users’     passwords.

                    However,        it   was not     until   May      2016, four years after the breach, that hackers released the stolen
               10                                                       16
                    email and password combinations.

               11
                              42.          It is   within this context that Plaintiff and other Health Net Class                members must now
    LLP
               12
                    live   With the knowledge that their PII/PHI                   is   forever in cyberspace and      was taken by people   willing

               13
                    t0 use the information for                any number 0f improper purposes and scams, including making the
    REARDON,



               14
                    information available for View and/or sale 0n the black-market.

               15                                                                      ’
    O’                                                                       Defendants Businesses
    &          16
                              43.          Accellion, Inc.        is   a California-based private cloud solutions              company founded    in
    HURST

               17
                    1999 that focuses on products and services that enable companies t0 engage in secure ﬁle sharing
               18
    BLOOD           and collaboration. Accellion claims                      t0 provide secure third-party data ﬁle transfer services to over

               19
                    3,000 customers worldwide. Early demand for Accellion’s ﬁle transfer applications came from
               20
                    organizations that needed to transfer large ﬁles. Accellion’s                              FTA   software met this   demand by
               21
                    providing an email attachment application for reducing email storage and improving email

               22
                    performance by ofﬂoading ﬁle transfers from email. For over 20 years, companies used Accellion’s
               23
                    FTA software t0 transfer large               ﬁles.

               24
                              44.          Health Net provides health plans for individuals, families, businesses, and through
               25
                    Medicare and Medi-Cal. These health plans and services are offered through Health Net,                                LLC   and
               26
                    its   subsidiaries: Health         Net 0f California,         Inc.,   Health Net Life Insurance      Company and Health Net
               27

               28   16
                              See https://b10g.1inkedin.com/20 1 6/05/ 1 8/protecting-our-members.

                                                                                           1 1
00176532
                                                                       CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 13 of 51



                    Community         Solutions, Inc. These entities are Wholly                owned     subsidiaries 0f Centene Corporation.


                    Health Net has 3,000 employees and 85,000 network providers that serve more than 3 million

                    members. Nearly        1   in 12 Californians are served           by Health Net.

                             45.        Upon information and belief Health Net’s business                         operations are      managed by a core

                    group 0f individuals        Who    oversee segments 0f business and thus the decision t0 use Accellion’s

                    FTA    across the Health         Net    entities   and   to continue using          it   despite   known     vulnerabilities         were

                    centrally   made by ofﬁcers of Health Net LLC. For                        instance, Brian        Ternan     is    the   CEO    0f   all   the


                    Health Net entities (except Centene). Martha Santana—Chin serves as the Government Programs

                    Ofﬁcer    for Health       Net   in the California Market.               She has executive oversight 0f Health Net’s

               10   Medicare and Medi-Cal business               lines   and   is   responsible for positioning the business in the market

               11   and oversees the carrying out 0f Health Net's product and service area growths. Christy Bosse                                        is   the


    LLP
               12   California Compliance Ofﬁcer of Health Net,                      LLC. She       leads the overall compliance             program          for


               13   the   combined Health Net and California Health                   & Wellness health plan.            Her    responsibilities cover
    REARDON,



               14   the   CA market and all lines          0f business offered.        And    all   0f the Health Net      entities are subsidiaries


               15   0f Centene Corporation. As such,             all   Health Net Defendants played a role in the decision t0 continue
    O’

    &          16   t0 use outdated     FTA software knowing it was vulnerable to attack and Which resulted in the PII/PHI
    HURST

               17   0f its members being breached.

               18                                    Health Net’s Collection 0f Customers’ PIIWHI
    BLOOD




               19            46.        Health Net admittedly collects a substantial amount ofPII and PHI from                               its   members

               20   and prospective members. Health Net                   details the information            it   collects in   its   Notice of Privacy

               21   Practices (NPP),17         Web   Privacy Policy (WPP),18 and                its   Privacy Notice for California Residents

                                                           19
               22   (California Privacy Notice).


               23            47.        Health Net’s       NPP   describes     how     it   uses and discloses protected health information

               24   regarding   its   members. The         NPP   deﬁnes “PHI” as information about “you, including demographic

               25

               26
                    17
                             https://Www.healthnet.com/content/healthnet/en_us/disclaimers/legal/privacy-
               27   practiceshtml
                    18
                             https://www.healthnet.com/content/healthnet/en_us/disclaimers/legal/privacy-policy.html
               28   19
                             https://Www.healthnet.com/content/healthnet/en_us/disc1aimers/legal/privacy-policy.html


                                                                                       12
00176532
                                                                 CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 14 of 51



                    information, that can reasonably be used t0 identify                          you and     that relates t0   your    past, present 0r


                    future physical or mental health or condition, the provision of health care t0                            you 0r the payment           for


                    that care.”


                             48.       Health Net’s     WPP explains how Health Net collects, uses, and discloses information
                    about Health Net members 0r other individuals                         Who     Visit its   Website (www.healthnet.com). The

                    WPP     “applies t0 the collection, use and disclosure of information                               by Health Net,      Inc.     and   its



                    afﬁliated companies        []   0n www.healthnet.com and through mobile                           sites or social   media   []   as well


                    as t0 information collected through telephone communications.”


                             49.       Incorporated into the        WPP         is    Health Net’s California Privacy Notice, “which

               10   supplements the information contained in California Health and Wellness                                  (CHW) and      Health Net,

               11   LLC’S (and      its    subsidiaries, collectively ‘Health Net’) Privacy Policy,                         and applies solely         t0 all


    LLP
               12   Visitors, users,      and others   who   reside in the State 0f California.”                The notice      is   intended t0 comply

               13   with the California Consumer Privacy Act 0f 2018 (CCPA), and any terms deﬁned in the                                              CCPA
    REARDON,



               14   have the same meaning as used            in the California Privacy Notice.

                                                              ’

    O’
               15                                   Defendants Promise               t0   Safeguard Customer PII

    &          16            50.       The NPP promises        that Health      Net “protects your PHI.” Health Net claims                      t0 protect

    HURST

               17   member privacy         in the following ways:


               18              °
                                       We train our staff t0 follow our privacy and security processes.
    BLOOD




               19
                               °
                                       We require our business associates t0 follow privacy and security processes.
                               °
                                       We keep our ofﬁces secure.
               20
                               °
                                       We talk about your PHI only for a business reason With people Who need to know.
               21
                               °
                                       We keep your PHI secure when we send 0r store electronically.it           it


               22              °
                                       We use technology t0 keep the wrong people from accessing your PHI.
               23
                             5 1.      The    WPP promises that “Health Net takes reasonable                          steps t0 protect the security 0f

               24
                    your information, including use 0f appropriate physical, technical, and administrative safeguards.”

               25
                    It   advises that Health Net       may    disclose personal information t0 “unafﬁliated companies such as

               26
                    agents 0r contractors (‘Third Parties’)         []   t0   provide you with services that you have requested, 0r for

               27
                    other reasons related t0 the operation 0f our business” but promises that “in the event                                 we       provide

               28


                                                                                          1   3
00176532
                                                              CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 15 of 51



                    personal information to these Third Parties, they are restricted from using this data in any              way other

                    than t0 provide the required services for us.”

                             52.       The   WPP     also   explains   that   “[y]0ur personal       information and non-personal

                    information     may be   stored in Health   Net databases, afﬁliated company or subsidiary databases, 0r

                    databases      managed by   third party service providers,           Which are located Within and outside 0f the

                    United   States.   Your information will be automatically transferred to          these databases for storage and

                    maintenance[.]”

                             53.       Health Net’s California Privacy Notice states that “Health Net              may     disclose your


                    personal information t0 a third party for a business purpose” but promises that “[w]hen                 we     disclose


               10   personal information for a business purpose,              we   enter a contract that describes the purpose and


               11   requires the recipient t0 both keep that personal information conﬁdential and not use                     it   for   any

    LLP
               12   purpose except performing the contract.” Health Net claims t0 share personal information with

               13   “Service providers” and “Data aggregators.”
    REARDON,



               14            54.       Accellion’s business centers 0n helping companies securely transfer and utilize

               15   conﬁdential and sensitive information. The “About Accellion” section portion 0f                  its   website touts
    O’

    &          16   that “[t]he Accellion enterprise content ﬁrewall prevents data breaches               and compliance Violations
    HURST

               17   from   third party cyber risk.   CIOs and CISOs      rely      on the Accellion platform   for complete Visibility,


               18   security   and control over the communication 0f               1P,   PH, PHI, and other sensitive content across
    BLOOD




               19   email, ﬁle sharing, mobile, enterprise apps,              web    portals,   SFTP, and automated inter-business

               20   workﬂows. By consolidating          security across third party          communication channels, the Accellion

               21   content ﬁrewall simpliﬁes complex infrastructure and reduces costs, while improving the user

               22   experience.     When employees click the Accellion button, they know it’s the safe,           secure    way t0   share

               23   sensitive information with the outside world.”20


               24            55.       Accellion also boasts that “[w]ith on-premise, private cloud, hybrid and              FedRAMP
               25   deployment options, the Accellion content ﬁrewall provides the security and governance CISOs

               26   need to protect their organizations, mitigate risk, and adhere to rigorous compliance regulations such

               27

               28   20
                             https://WWW.accellion.conﬂcompany/

                                                                               14
00176532
                                                            CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 16 of 51



                    as   NIST   800-171,     HIPAA, SOX, GDPR, CCPA, GLBA, and FISMA.                                     Accellion solutions have

                    protected   more than 25 million end users                    at   more than 3,000 global corporations and government

                    agencies[.]”21


                              56.     Accellion promises that               its    “ﬁle sharing and cloud services use industry-standard


                    encryption usable in almost any regulatory situation. This includes integrated cloud services to share

                    ﬁles in   VDRS    or through secure cloud and secure email sharing. These services offer services t0

                    support stringent compliance demands for ﬁle access and protection 0n top of useful features like

                    automation and analytics.”22

                              57.     It   also claims that using the                  FTA,    “[f]iles are transferred      through secure links and

               10   recipients are authenticated,          which allows only the correct                  recipients t0 access the ﬁles.”23


               11             58.     Despite these assurances and claims, Accellion failed to offer safe and secure ﬁle


    LLP
               12   transfer products       and services and failed                t0 adequately protect Plaintiff’s            and Class members’

               13   PII/PHI entrusted t0         it   by Accellion’s   clients, including            Health Net.
    REARDON,



               14                                                           The Data Breach

    O’
               15             59.     On January          12,   2021, Accellion publicly announced that                 it   was made aware of a P0

    &          16   vulnerability in       its   20-year old legacy           FTA          software. Accellion claimed           it   had resolved the
    HURST

               17   vulnerability and released a patch within 72 hours to the less than 50 customers affected.24


               18             60.     However, on February             1,   202 1 Accellion acknowledged that hackers discovered and
                                                                                       ,
    BLOOD




               19   exploited additional vulnerabilities and the attack 0n                         its   FTA   software had continued into January

               20   2021.25 Joel York, Accellion’s chief marketing ofﬁcer, said after the ﬁrst vulnerability                              was patched

               21   in   December, the attackers came            after the   FTA again and again.               “This was essentially cyber warfare

               22   between mid-December” and               late January.26


               23
                    21
                              Ibid.
               24   22
                              https://Www.accellion.com/secure-ﬁle-transfer/secure-ﬁle-share/
                    23
                              https://Www.networkcomputing.com/networking/accellion-no-ﬁ1e-too-big-new-ﬁle-
               25
                    transfer-appliance
                    24
               26             https://www.accellion.com/company/press-releases/accellion-responds-to-recent-fta—
                    security-incident/
               27   25
                              https://WWW.accellion.com/company/press-releases/accellion-provides-update-to-recent-
                    fta—security-incident/
               28   26
                              https://Www.bankinf0security.com/blogs/accellion-mess-what-went-wrong-p-Z989


                                                                                           1   5
00176532
                                                                  CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 17 of 51



                             61.          Accellion’s February              1   update   titled   “A11   Known       Vulnerabilities       Closed and

                    Migration Efforts Continue” stated that “[i]n mid-December, Accellion was                                 made aware of a           zero-


                    day vulnerability       in   its   legacy   FTA    software. Accellion released a           ﬁx   within 72 hours. This          initial


                    incident   was   the beginning 0f a concerted cyberattack                  0n the Accellion       FTA product that continued
                    into January 2021. Accellion identiﬁed additional exploits in the ensuing                                       weeks and rapidly

                    developed and released patches to close each vulnerability. Accellion continues t0 work closely With

                    FTA customers t0 mitigate the impact 0f the attack and t0 monitor for anomalies.”
                             62.          The February      1   release     went 0n   t0 state that “Accellion        FTA,      a 20 year 01d product

                    nearing end—of life, was the target 0f a sophisticated cyberattack. A11                      FTA customers were promptly
               10   notiﬁed 0f the attack 0n December 23, 2020.” Accellion also claimed that                                  it   had “encouraged        all


               11   FTA    customers, Which would include Health Net, t0 migrate t0 kiteworks for the last three years


    LLP
               12   and have accelerated our             FTA    end-of—life plans in light of these attacks.            We remain committed to
               13   assisting our    FTA       customers, but strongly urge them t0 migrate t0 kiteworks as soon as possible.”
    REARDON,



               14   Kiteworks®       is   Accellion’s enterprise content ﬁrewall platform. The                        company         describes    it   as a


               15   secure ﬁle sharing platform that facilitates access t0 enterprise content sources                              by allowing    internal
    O’

    &          16   and external users         t0 share, send, sync         and   edit ﬁles   on any type 0f device from any content              store.

    HURST

               17            63.          On   February 22, 2021, Accellion issued another update                      titled      “Mandiant Identiﬁes

               18   Criminal Threat Actor and             Mode ofAttacks[.]”27 In it, Accellion explains that “Mandiant, a division
    BLOOD




               19   of FireEye,    Inc.,    has identiﬁed       UNC2546           as the criminal hacker behind the cyberattacks              and data

               20   theft involving Accellion’s legacy File Transfer                          Appliance product. Multiple Accellion                     FTA
               21   customers      who have been           attacked     by UNC2546 have received extortion emails threatening                              to


               22   publish stolen data 0n the “CLOP/\_                 -   LEAKS”       onion website.       Some 0f the     published Victim data

               23   appears to have been stolen using the                   DEWMODE web shell. Mandiant is tracking the subsequent
               24   extortion activity under a separate threat cluster,                  UNC2582.”

               25            64.          Accellion claimed       it   “does not access the information that            its   customers transmit Via

               26   FTA. Following         the attack, however, Accellion has                 worked     at   many   customers’ request t0 review

               27
                    27
                             https://WWW.accellion.com/company/press-releases/accellion-provides-update-t0-fta—
               28
                    security-incident—following-mandiants-pre1iminary-ﬁndings/


                                                                                         16
00176532
                                                                 CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 18 of 51



                    their   FTA logs to help understand whether and to what extent the customer might have been affected.
                    As    a result, Accellion has identiﬁed two distinct groups 0f affected                   FTA customers based 0n initial
                    forensics.      Out 0f approximately 300           total    FTA    clients,   fewer than 100 were Victims of the attack.

                    Within    this group,     fewer than 25 appear t0 have suffered signiﬁcant data                    theft.”


                              65.       On February 25, 2021, Accellion announced it was accelerating FTA’S end-of—life t0

                    April 30, 2021 giving two reasons for this decision: (1) “The                       FTA   software       is   Accellion’s 20 year

                    01d legacy product. For the past three years, Accellion has been attempting t0                           move its     existing   FTA
                    customers over t0 our modern and more secure platform, Kiteworks®” and (2) “Six months ago,

                    Accellion informed            its   FTA customers that the FTA operating             system,     CENTOS         6,   had announced

               10   an end of life date ofNovember 30, 2020. This limits our                       ability t0 support the         FTA software.”28
               11             66.       On March          1,   2021, Accellion posted another update              titled   “Mandiant validates       full


    LLP
               12   remediation 0f all       known security vulnerabilities            in the   FTA product[.]”29 This summarized the ﬁnal
               13   report   by FireEye Mandiantfo                the cybersecurity forensics           ﬁrm   Accellion hired t0 conduct an
    REARDON,



               14   investigation into the cyberattacks              0n   its   FTA    software, and t0 review the           FTA    software for any

               15   other potential security vulnerabilities. This update stated that:
    O’

    &          16                       °
                                            All   known FTA         vulnerabilities         have been remediated: Following penetration

                                                                                                                                           known FTA
    HURST

               17             testing   and code review, Mandiant has validated                    that Accellion has closed all


               18             vulnerabilities with patches issued               soon   after the vulnerabilities     were identiﬁed.
    BLOOD




               19                       °
                                            Mandiant did not          identify    any additional vulnerabilities that were exploited

               20             by the attackers: The previously remediated                       vulnerabilities    were the only ones known           to


               21             be involved in the December 2020 and January 2021                          attacks.     During      their investigation,


               22             Mandiant identiﬁed two new vulnerabilities, Which have since been patched, accessible only

               23

               24

               25
                    28
                              https://WWW.accellion.com/company/security-updates/accellion-announces—end-of—life-eol-
               26   for-its-legacy-fta-product/
                    29
                              https://WWW.accellion.conﬂcompany/press-releases/accellion-provides-update-t0-fta-
               27   security-incident- following-mandiants-preliminary-ﬁndings/
                    30
                              https://WWW.accellion.com/sites/default/ﬁles/trust—center/accellion-fta—attack—mandiant—
               28
                    report-fu11.pdf


                                                                                       17
00176532
                                                                   CLASS ACTION COMPLAINT
                            Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 19 of 51



                                by authenticated       FTA    users.   Mandiant found no evidence                       that these vulnerabilities                were

                                exploited    by   threat actors.


                                67.     Mandiant reported           that attackers   had reverse-engineered the nearly 20-year-old                                FTA
                    code and found four zero-day ﬂaws. Over the course 0f two separate attack campaigns in December

                    and January, attackers exploited the ﬂaws                 to drop a         web        shell onto        any server running the               FTA
                    software,     Which they used t0 gain remote access and exﬁltrate                           data.


                                68.     The unknown           attacker,   Which Mandiant              calls     UNC2546            exploited four zero-day

                    vulnerabilities in the         December and January         attacks:        CVE-2021- 27101, CVE-2021-27102, CVE-

                    2021- 27103, and CVE-2021-27104.31 CVE-2021—27101                                 is   a   SQL injection vulnerability that ranks
               10   a 9.8 0n the National Institute 0f Standards and Technology’s (NIST)                                              Common       Vulnerability

               11   Scoring System (CVSS). CVE-2021-27102 ranks a 7.8 and                                              is    an    OS command          injection


    LLP
               12   vulnerability.      The other two, CVE-2021-27103 and CVE-2021—27104,                                         are a server—side request


               13   forgery bug and another           OS command inj ection bug. Both rank a 9.8.32
    REARDON,



               14               69.     The       attackers    exploited    these     vulnerabilities             t0        install      a   Web   shell    named

    O’
               15   DEWMODE             onto the Accellion          FTA   app and used           it   to exﬁltrate data               from Victim networks.

    &          16   Mandiant’s telemetry shows that                 DEWMODE           is   designed t0 extract a                  list   0f available ﬁles and

                                                         MySQL database 0n Accellion’s FTA and then download ﬁles from that
    HURST

               17   associated metadata from a

               18   list     Via the   Web   shell.   Once    the   downloads are complete, the attackers then execute a clean-up
    BLOOD




               19   routine t0 erase traces of their activity.33


               20                PII/PHI Leaked 0n the Dark Web and ThreatActors Make Extortion Demands

               21               70.     The Data Breach was            particularly   damaging given the nature of Accellion’s FTA. In

               22   the      words 0f one industry         expert: “[The] vulnerabilities [in Accellion’s                                FTA]   are particularly


               23   damaging, because in a normal case an attacker has                     t0   hunt t0 ﬁnd your sensitive ﬁles, and                       it’s   a bit

               24

               25
                    3   1
                                https ://WWW. darkreading.com/attacks-breaches/accellion-data—breach-resulted-in-extortion-
               26   attempts-against-multiple-Victims/d/d-id/ 1 340226
                    32
                                https ://WWW.databreachtoday.com/accellion-how-attackers-stole-data-ransomed-
               27   companies—a- 1 603 8
                    33
                                https ://WWW.darkreading.com/attacks—breaches/accellion-data—breach-resulted-in-extortion-
               28
                    attempts-against-multiple-Victims/d/d-id/ 1 340226


                                                                                      18
00176532
                                                                    CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 20 of 51



                    0f a guessing game, but in               this case the   work    is   already done     .   .   .    By   deﬁnition everything sent

                    through Accellion was pre-identiﬁed as sensitive by a user.”34

                             71.       Mandiant’s ﬁnal report published on March                      1,   states that the ﬁrst           SQL   injection


                    vulnerability    was exploited by a group Mandiant                    calls   UNC2546.         UNC       stands for uncategorized,

                    Which means       that   it   cannot be linked yet t0 a       known     attack group.      A few weeks later, some Victims
                    received ransom emails from a second group that claimed to be associated with the                                             CLOP
                    ransomware team, Which Mandiant                      calls   UNC2582. Mandiant             notes there appears to be           some

                    overlap between          CLOP, UNC2582 and              another long-known group called FINl                    1,   Which has been

                    around since     at least     2016. FINll      is   known to   specialize in phishing               campaigns.”

               10            72.       Charles Carmakal, senior Vice president and                   CTO           at   FireEye Mandiant comments

               11   that   FINll maintained a high tempo 0f malicious                       activity through            2019 and 2020 but has been

    LLP
               12   somewhat       less so this year.     “The    threat group conducted widespread phishing                      campaigns targeting

               13   organizations in a broad range 0f sectors and geographic regions,” he says.                                     “We    have not yet
    REARDON,



               14   observed any FIN11 phishing campaigns in 2021—h0wever,                            it is        not unusual for the threat group

               15   t0 cease these operations for a            month    0r two.”36
    O’

    &          16            73.       UNC2582          threatened t0 publish data 0n the “CLOP/‘_-                          LEAKS”      .onion shaming

    HURST

               17   website, unless the Victim paid an extortion fee. Mandiant reports that                                   UNC2582      has followed

               18   through 0n threats t0 publish data, Which has then shown up 0n the                                 CLOP    website.”   As 0f March
    BLOOD




               19   30, 2021, there     were 28 organization’s 0n CLOP’S website.”

               20            74.       According        t0   Mandiant, UNC2582’S pattern has been t0 steadily increase pressure

               21   0n breached organization’s—from                 initially    sending emails t0 a small set of people from a single

               22   account t0 bombarding numerous recipients                        at    the breached organization                from hundreds 0f

               23
                    34
                             https://WWW.Wired.com/story/accellion-breach-Victims-extortion/
               24   35
                             https ://Www.ﬁreeye.com/blog/threat-research/202 1/02/accellion-fta-exploited-for-data-
                    theft-and-extortion.html
               25
                    36
                             https ://WWW.darkreading.com/attacks-breaches/accel1ion-data—breach-resulted-in-extortion-
               26   attempts-against-multiple-Victims/d/d-id/ 1 340226
                    37
                             https ://WWW.ﬁreeye.com/blog/threat-research/202 1/02/accellion-fta-exploited-for-data-
               27   theft-and-extortionhtml
                    38
                             https ://Www.bankinf0security.com/blogs/accellion-holdouts-get-legacy-ﬁle-transfer-
               28
                    appliance-blues—p-3 009


                                                                                      19
00176532
                                                                 CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 21 of 51



                    thousands of email addresses.”         CLOP appears t0 be escalating its extortion tactics                     and has recently

                    begun emailing customers 0f organizations             for   which   it   has stolen data, urging them t0            demand that

                    the organization      pay a ransom, or    else   it   Will begin    dumping            stolen information, including data


                    pertaining t0 the email recipient.“

                                                     Health Net’s Response            t0 the   Data Breach

                             75.        On March     25,   2021, Health Net 0f California,“ Health Net Life Insurance

                    Company,“ Health Net Community Solutions“ and                       California Health          &        Wellness“ reported the

                    Data Breach    t0 the California   Attorney General.

                             76.        Each notice explained    that Health       Net “used Accellion            t0   exchange data ﬁles with

               10   health care providers and other vendors that support our operations.”                        And         that “[0]n January 25,


               11   2021, Accellion informed us that           its   ﬁle transfer platform was compromised by an                              unknown

    LLP
               12   malicious party. The compromise allowed the malicious party to View or download our data ﬁles

               13   stored   0n Accellion’s system from January 7           t0   January 25, 2021.”
    REARDON,



               14            77.        Health Net identiﬁed the PII/PHI involved in the Data Breach as including                             member

               15   names and one 0r more 0f the following:               address, date of birth, insurance                  ID number and health
    O’

    &          16   information, such as patient medical conditi0n(s) and treatment information.

    HURST

               17            78.        Health Net claimed that upon learning 0f the incident                          it   activated   its   “incident


               18   response plan and worked with Accellion t0 conduct”                       its   own     investigation t0 analyze the ﬁles
    BLOOD




               19   involved so    it   “could distribute notiﬁcation t0 affected individuals as quickly as possible.” Health

               20   Net    also “stopped using Accellion’s services              and removed         all   0f [Health Net’s] data ﬁles from

               21

                    39
               22            https ://WWW.ﬁreeye.com/blog/threat-research/202 1/02/accellion-fta-exploited-for-data—
                    theft-and-extortionhtml
               23   40
                             https://Www.bankinf0security.comfblogs/accellion-holdouts-get-legacy-ﬁle-transfer-
                    appliance-blues—p-3009
               24   41
                             https://oag.ca.gov/system/ﬁles/Health%2ONet%200f%20California%20-

               25   %20Accellion%20Breach%20N0tice%20Letter.pdf
                    42
                          https://oag.ca.gOV/system/ﬁles/Health%20Net%20Life%2OInsurance%20Company%20-
               26   %20Accellion%20Breach%20N0tice%20Letter.pdf
                    43
                          https://oag.ca.gov/system/ﬁles/Health%2ONet%20Community%20Solutions%20-
               27   %2OACCelli0n%2OBreach%2ONotice%20Letter.pdf
                    44
                             https://0ag.ca.gOV/system/ﬁles/California%20Health%20%26%20Wellness%20-
               28
                    %20Accellion%20Breach%20N0tice%20Letter.pdf

                                                                                 20
00176532
                                                            CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 22 of 51



                    [Accellion’s] system”           and “reviewed our other ﬁle transfer service processes and tools                       t0 ensure


                    they are not at risk 0f a similar attack.”

                               79.      Health Net’s notice 0f Data Breach                fails to   provide adequate remediation. Health

                    Net’s offer 0f one year 0f free identity protection              is   insufﬁcient given the high value placed on               PHI

                    (particularly     When combined With          PII)   by   identity thieves      and the   fact that individuals       Whose PHI

                    was breached       are vulnerable to attack for years to come. Medical identity theft                      may     take twice as

                    long to discover and the impact can have severe consequences. For instance, thieves                            may use       stolen


                    PHI to    see a doctor, get prescription drugs, ﬁle claims.             And if the thief” s health information is mixed

                    with the Victim’s     this   can have devastating consequences t0 a Victim’s health.

               10               80.     Health Net’s notice 0f the Data Breach also                   fails to   provide sufﬁcient detail about

               11   What PII/PHI was accessed and by whom. Health Net                        states    only that health information, such as

    LLP
               12   patient medical condition(s)             and treatment information was breached but                     fails t0     provide any

               13   speciﬁcs including the time period of the information breached. For instance, was                              it    only patient
    REARDON,



               14   data for the last year 0r did       it   go back years?

               15               81.     Health Net also       fails t0   warn members        that    some data involved       in the    Data Breach
    O’

    &          16   (albeit   from other companies) has been leaked on the dark web and                            is   being used as a means t0

    HURST

               17   extort    ransoms from companies involved             in the   Data Breach and         that these     bad actors have gone so

               18   far as to   email customers Whose PII/PHI was stolen (the true Victims). Health Net                       fails to   say whether
    BLOOD




               19   it   has been subj ect to any ransom demand.

               20               82.     Health Net’s failure t0 provide a detailed description of What PII/PHI was accessed

               21   and by      whom    has   left Plaintiff   and Class members           in the dark.       By   failing t0 adequately         inform

               22   Plaintiff    and Class members 0f the exact information                 that    was breached and        the above-mentioned


               23   details surrounding the         Data Breach Plaintiff and Class members are unable                      to adequately protect


               24   themselves against medical and identity              theft.


               25               83.     While Health Net waited           until   March    24, 2021 t0 notify affected         members      it   ﬁled a

               26   lawsuit 0n        March   10,   2021, against Accellion for breach of contract and declaratory relief in

               27   Delaware Chancery Court seeking among other things indemniﬁcation from Accellion for                                    all   costs


               28


                                                                                   21
00176532
                                                                CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 23 of 51



                    and expenses arising out of the Data Breach, including the cost of notiﬁcation, mitigation                        activities,


                    and attorneys’     fees.


                             84.       Health Net’s lawsuit reveals            critical facts   it   omits from   its   Data Breach notice        t0


                    members. In      it,   Health Net admits Accellion notiﬁed            it    0n December 21, 2020         that certain    FTA
                    vulnerabilities    had been exploited but Claims Accellion                 failed t0   mention any customer data had

                    been   stolen.   Health Net alleges       its   customer data was not breached           until   January 20, 2021,      when

                    hackers exploited another vulnerability in the             FTA software.
                             85.       According     t0 Health Net’s complaint, hackers obtained Accellion’s encryption keys,


                    which allowed them          t0 decrypt ﬁles they      took from Accellion. Hackers then “downloaded” over

               10   9GB    0f Health Net ﬁles. The Data Breach “exposed and compromised the PHI,                                PH    and other

               11   conﬁdential information of a signiﬁcant number 0f Plaintiff’s [Health Net’s] members.”


    LLP
               12            86.       Health Net also admits that        it   used Accellion’s       FTA    t0 transfer patient   PH   and PHI

               13   with providers. The        FTA   is   a cloud-based, ﬁle transfer service offered           by Accellion    that is    used t0
    REARDON,



               14   “transfer large        and sensitive ﬁles securely.” Health Net explained                 how    the   FTA worked       in the


    O’
               15   following way: a Health Net employee with access t0 the                    FTA will 10g in through Accellion’s portal
    &          16   and upload conﬁdential information. Accellion’s system will send a notiﬁcation                            t0 the intended

    HURST

               17   recipient that he/she has a secure ﬁle waiting.              The   recipient will 10g onto Accellion’s system             and

               18   retrieve the ﬁle. Accellion’s         system maintains and stores transferred PII/PHI for up t0 30 days.
    BLOOD




               19            87.       Although Health Net knew the             FTA was       exploited as early as     December     21,   2020   it



               20   waited over three months to notify members. Further,                 it    failed t0   inform members about the scope

               21   0f the Data Breach speciﬁcally that over                   9GB   0f Health Net ﬁles were breached affecting a

               22   “signiﬁcant number” 0f its members.

               23                                           Health Net’s Notice 0fData Breach

               24            88.       Pursuant t0 California CiV. Code § 1798.82(a)(1), data breach notiﬁcation                            letters


               25   must be sent       t0 residents       0f California “whose unencrypted personal information was, 0r                           is


               26   reasonably believed t0 have been, acquired by an unauthorized person” due t0 a “breach 0f the

               27   security 0f the system[.]”


               28


                                                                                  22
00176532
                                                              CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 24 of 51



                             89.       Health Net’s sample Data Breach           letters   were ﬁled with the Attorney General 0f

                    California in accordance With California CiV.          Code    § 1798.82(f).


                             90.       Plaintiff’s   and Class members’ PH/PHI             is    “personal information” as deﬁned by

                    California CiV.     Code   § 1798.82(h).


                             91.       California CiV.   Code   §   1798.82(g) deﬁnes “breach 0f the security 0f the system” as

                    the “unauthorized acquisition 0f computerized data that                compromises the     security, conﬁdentiality,


                    or integrity of personal information maintained         by    the person 0r business.”


                             92.       The Data Breach was a “breach 0f the        security 0f the system” as     deﬁned by California

                    CiV.   Code    § 1798.82(g).


               10            93.       Thus, Health Net ﬁled and disseminated              its   breach notiﬁcation because Plaintiff’s

               11   and Class members’ unencrypted personal information was acquired by an unauthorized person 0r

    LLP
               12   persons as a result of the Data Breach.

               13            94.       On March 25,     2021, Defendants Health Net 0f California, Health Net Life Insurance
    REARDON,



               14   Company, Health Net Community Solutions and                 California Health       & Wellness ﬁled a notice with

    O’
               15   the U.S. Department 0f Health and        Human Services Ofﬁce for Civil Rights indicating a “Hacking/IT
    &          16   Incident” 0f unsecured protected health information of tens of thousands of individuals. Health Net

    HURST

               17   0f California reported that the breach affected 523,709 individuals, Health Net Life Insurance

               18   Company        reported that the breach affected 16,637 individuals, Health Net              Community        Solutions
    BLOOD




               19   reported that the breach affected 686,556 individuals and California Health                   &       Wellness reported

               20   that the breach affected 80,138 individuals.


               21            95.       The breach report ﬁled by Health Net         entities     0n March 25, 202 1 with the Secretary
                                                                                                                      ,




               22   of the U.S. Department 0f Health and              Human     Services        was ﬁled   in accordance With      45   CFR
               23   § 164.408(a).


               24            96.       Pursuant t0 45    CFR    § 164.408(a),   breach reports are ﬁled With the Secretary 0f the

               25   U.S. Department 0f Health and         Human      Services “following the discovery 0f a breach 0f unsecured

               26   protected health information.”

               27

               28


                                                                             23
00176532
                                                           CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 25 of 51



                               97.      45    CFR          §    164.402 deﬁnes “breach” as “the acquisition, access, use, 0r disclosure 0f

                    protected health information in a                         manner not permitted under subpart E 0f                     this part            Which

                    compromises the security or privacy of the protected health information.”

                               98.      45    CFR          §    164.402 deﬁnes “unsecured protected health information” as “protected

                    health information that                    is   not rendered unusable, unreadable, 0r indecipherable t0 unauthorized

                    persons through the use of a technology or methodology speciﬁed by the [HHS] Secretary[.]”

                                                          Defendants        Knew the FTA Was          Vulnerable t0 Attack

                               99.      Accellion’s                 FTA product, which Health Net and certain 0f its other clients used, was
                    not secure and, by Accellion’s                       own acknowledgment,         outdated.


               10              100.     Accellion acknowledged that the                       FTA    program     is   insufﬁcient to keep ﬁle transfer

               11   processes secure “in today’s breach-ﬁlled, over-regulated world” where “you need even broad


    LLP
               12   protection and control.”45                      On   the page dedicated t0 Accellion          FTA,       Accellion’s website states:

                                                                                                                            7’46
               13   “End-of—Life Announced for FTA.                         N0 Renewals       After April 30, 2021
    REARDON,



               14              101.     Key people Within Accellion have acknowledged the need t0                                  leave the   FTA platform
               15   behind due t0 the security concerns raised by                           it.   Accellion’s Chief Marketing Ofﬁcer Joel                       York
    O’

    &          16   conﬁrmed         that Accellion is encouraging                its   clients to discontinue use           0f FTA because          it   does not

    HURST
                                                                                          wasn’t designed for these types 0f threats                          .”47
               17   protect against      modern data breaches:                 “It just                                                          .    .   .




               18              102.     Accellion’s Chief Information Security Ofﬁcer Frank Balonis stated:                                                   “Future
    BLOOD




               19   exploits 0f       [FTA]   .   .   .   are a constant threat.        We have      encouraged       all   FTA    customers t0 migrate t0

               20   kiteworks for the         last three            years and have accelerated our        FTA     end-of—life plans in light of these


               21   attacks.   We remain committed to assisting our FTA customers, but strongly urge them t0 migrate t0
               22   kiteworks as soon as possible.”48

               23

               24

               25
                    45
                               https://WWW.accellion.com/products/fta/
                    46
               26              Id.
                    47
                               https ://WWW. seattletimes.conﬂseattle-news/politic s/personal-data-of— 1 -6-million-
               27   washington-unemployment-Claimants-exposed-in-hack—of— state-auditor/
                    48
                               https://WWW.accellion.com/company/press-releases/accellion-provides-update-t0-recent-
               28
                    fta—security-incident/


                                                                                             24
00176532
                                                                          CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 26 of 51



                               103.    Despite knowing that        FTA         left   Accellion’s customers (like Health Net) and third

                    parties interacting     and transacting With        its   customers      (like Plaintiff     and Class Members) exposed                t0


                    security threats, Accellion continued to offer                    and Health Net continued                   to utilize the   FTA     ﬁle

                    transfer product at the time 0f the        Data Breach.

                               104.    On   information and belief, Health Net failed t0                      make   the switch to       Kiteworks® and

                    knowingly continued         t0 use   FTA, exposing         its    members’ PH/PHI           to the risk        of theft, identity   theft,


                    and   fraud.


                               105.    On February 25,       2021, Accellion formally announced that                        it   was   accelerating   FTA’S

                    end-of—life t0 April 30,     202 1. Accellion claims             that for the last three years          it   has been urging existing

               10   FTA customers t0 migrate t0 what it describes                     as Accellion’s      more secure platform, Kiteworks®.49

               11   As an   incentive, Accellion offered a license             and     free migration support t0 Kiteworks®.50


    LLP
               12              106.    Accellion also states that as early as August 2020,                      it   was informing        FTA     customers

               13   that the   FTA operating system, CentOS             6,    had announced an end 0f life date ofNovember 30, 2020
    REARDON,



               14   and   that this   would   limit Accellion’s ability t0 support the              FTA software.“

    O’
               15              107.    End 0f    Life    means a product         is    n0 longer supported. As such, CentOS would n0

    &          16   longer provide security updates or           ﬁx     bugs. Thus,         it   was important        for   companies       to   upgrade or

    HURST

               17   migrate t0 newer versions of CentOS before they become end 0f life.52

               18              108.    Indeed, in late 2019,     CentOS announced                 that   it   was n0 longer supporting CentOS 6
    BLOOD




               19   after   November     30, 2020.53      CentOS   is    a Linux distribution that provides a free, enterprise-Class,

               20   community-supported computing platform functionally compatible With                                      its   upstream source, Red

               21

                    49
               22              https://WWW.accellion.com/company/security-updates/accellion-announces—end-of—life-eol-
                    for-its—legacy-fta-product/
               23   50
                               https://WWW.databreachtoday.com/blogs/accellion-mess—what-went-wrong-p-2989 (Feb.                                            3,

                    2021)
               24   51
                               https://www.accellion.com/company/security-updates/accellion-announces-end-0f—1ife-eol-
                    for-its-legacy-fta-product/
               25
                    52
                               https://WWW.hostdime.com/blog/centos-6-end-of—1ife/
                    53
               26              https://www.techrepublic.com/article/kroger-data-breach-highlights-urgent-need-t0-
                    replace-legacy-end-of—life-tools/;
               27   https://wiki.centos.org/FAQ/General#What_is_the_supp0rt_.27.27end_0f_1ife.27.27_f0r_each_Ce
                    ntOS_release.3F;                     https://end0ﬂife.date/centos;                           https://support.cpanel.net/hc/en-
               28
                    us/articles/360058490254--CentOS-6-End-of—Life-Notice; https://Wiki.centos.org/About/Product


                                                                                       25
00176532
                                                              CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 27 of 51



                    Hat Enterprise Linux. CentOS 6 was released on July                                10,    201   1,   active support    ended on    May      10,


                    2017, and      its   end-of—life   was planned    for     and occurred on November 30, 2020.54

                              109.         Accellion’s   FTA    relies    0n CentOS 6             t0 function             and the company claims that            it



                    planned t0 migrate         all its   FTA   customers t0 Kiteworks® before the November 30 cut-off date but

                    failed.” York, Accellion’s chief marketing ofﬁcer, speculated that customers                                             may have been

                    dissuaded from converting because 0f the time and cost involved. For instance, “[d]ata has t0 be

                    migrated, processes need t0 be changed and employees need t0 be trained 0n the                                            new     system.”56


                    Accellion      fails t0 explain,     however,   Why        if   it   knew    in    2019    that      CentOS 6 was going          to reach   its



                    end of life    it    did not start notifying customers until August 2020, just months before.

               10             110.         Karen Walsh,     CEO     at    Allegro Solutions, told TechRepublic that the Accellion

               11   “breach   is   another example 0f cybercriminals looking to exploit end-of—life tools, increasing the


    LLP
               12   amount 0f scrutiny that companies should be placing 0n their legacy technologies. Functionally,                                          this


               13   is   an example 0f how supply chains create a domino                          effect[.]”         And       “[u]ltimately, this   means   that
    REARDON,



               14   Accellion      FTA customers were running                 a service that relied 0n a now-unsupported technology.                            As

    O’
               15   CentOS moved            to end-of—life, Accellion         needed      t0    move      their     customers t0 a      new platform.     In the

    &          16   meantime, these malicious actors used a traditional                         SQL injection methodology t0                 gain access.”57

    HURST

               17             111.         Oliver Tavakoli,     CTO      at   Vectra, also        commented               to   TechRepublic that the attack

               18   should serve as a reminder that security teams need t0 be keenly aware of the third-party tools they
    BLOOD




               19   use, particularly With sensitive data,               and     t0 aggressively patch them. Tavakoli also                           noted that

               20   organizations had t0 do a closer analysis 0f any legacy/near-end-of-life products Which                                             may no

               21   onger be receiving the expected vulnerability testing                        efforts.


               22             112.         Chloé Messdaghi, Chief strategist               at   Point3 Security, notes that              many   organizations

               23   in the ﬁnancial,         government and commercial sectors                        still   use   FTA        to transfer large ﬁles, despite


               24

               25
                    54
                             https://endoﬂife.date/cent0s
                    55
               26            https://www.techrepublic.com/article/kroger-data-breach-highlights-urgent-need-t0-
                    replace-legacy-end-of—life-tools/
               27   56
                             https://WWW.bankinf0security.com/blogs/accellion-mess—what-went-wrong-p—2989)
                    57
                             https://www.techrepublic.com/article/kroger-data-breach-highlights-urgent-need-t0-
               28
                    replace-legacy-end-of—life-tools/


                                                                                          26
00176532
                                                                CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 28 of 51



                    Accellion’s offering of newer and         more secure ﬁle—sharing         solutions. “That’s problematic          —   it’s   the


                    kind 0f decision that puts companies          at sharply increased risk[.]”       “The   fact is that breaches are     going

                    t0   happen and possibly through a         third party.    The takeaway      is   that   when     a   company pushes out

                    security updates      and urges   their customers to adopt them,         companies then need            t0 take that advice


                    and implement them. Like patches, product upgrades are crucial                      to sustaining a strong security


                    posture.”58


                              113.    Health Net      fails t0 indicate the   time period 0f member PII/PHI involved in the Data

                    Breach.   Was it information Health Net sent in the           last   30 days or was      it   information from months or

                    even years before that Health Net had not (0r had nor conﬁrmed had been) purged from the FTP?

               10   This   is critical.   David Stubley, a response expert who heads Edinburgh, Scotland-based security

               11   testing   ﬁrm and     consultancy 7 Elements warns that the “[k]ey for                  all   services and products      is t0



    LLP
               12   ensure ﬁle upload/sharing permissions are set correctly and reviewed regularly, client                             files are


               13   purged When n0 longer needed 0r moved t0 longer-term encrypted storage, and software updated on
    REARDON,



               14   a continuous basis.”     He also explains that “[t]he key is t0 treat the individual ﬁle with the               appropriate

               15   level of protection. If the ﬁle contains sensitive information,                    it    should be encrypted          at rest,
    O’

    &          16   transferred in an encrypted state       and   if possible,   removed once successfully            delivered.”59

    HURST

               17                 Defendants     Knew 0r Should Have Known PII/PHIAre High                           Risk Targets

               18             114.    Defendants knew or should have             known that PH, and in particular, PHI,            are high risk
    BLOOD




               19   targets for identity thieves. In 2014, the       FBI informed        that “[c]yber actors will likely increase cyber


               20   intrusions against healthcare systems”           and warned       that the “healthcare industry is not technically


               21   prepared t0 combat against cyber criminals’                    basic    cyber intrusion          tactics,   techniques and

               22   procedures[.]”60


               23             115.    The    Identity Theft Resource Center reported that the Medical/Healthcare sector                          had

               24   the second largest       number 0f breaches         in   2018 and the highest            rate   of exposure per breach.

               25

                    58
               26             https://www.bankinf0security.com/singtel-qimr-berghofer—hit-by-accellion-vulnerability-a-
                    15982
               27   59
                              https://www.bankinf0security.Com/blogs/accellion-holdouts-get-legacy-ﬁle-transfer-
                    appliance-blues-p-3009
               28   60
                              See https://pub1icintelligence.net/fbi-health-care-cyber-intrusions/

                                                                                 27
00176532
                                                             CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 29 of 51



                    According     t0 the    ITRC      this sector suffered      363 data breaches exposing over 9 million records in

                    2018.61 These included Blue Cross Blue Shield of Michigan                            (15K records exposed), Atrium Health

                    (over   2M records      exposed), UnityPoint Health (over                  1M records),      LifeBridge Health (over 500K),

                    FastHealth Corporation (over            600K records), among               others.


                              116.     Both Health Net and Centene knew they were                              at risk       0f a data breach and that

                    customer PII/PHI was               vulnerable      and      in        demand.   In    a    letter    dated      January   29,    2016,

                    ConsumersUnion responded               t0 the     planned merger 0f Centene and Health Net by urging “the

                    [California]     Department [0f Insurance]            t0 closely scrutinize this deal” for a                     number 0f reasons

                    including “data security.”62 ConsumersUnion                      commented       that while “Health             Net acknowledged a

               10   prior security lapse,     Which was the      subj ect 0f a penalty          by DMHC, and detailed its             efforts to   improve

               11   []   Centene was   less   forthcoming;     it   failed to   acknowledge         that the plan is actually currently missing


    LLP
               12   six hard drives containing the personal             and health information 0f nearly 950,000 individuals. This

               13   signiﬁcant omission to the department suggests a lack of appreciation for either the gravity of the
    REARDON,



               14   situation 0r the importance 0f transparency With regulators, policyholders,                                and the general public.”

               15   ConsumersUnion warned               that if the   “merger        is   approved, Centene and Health Net will be tasked
    O’

    &          16   With combining two large data systems into one, perhaps leaving policyholders even more

    HURST

               17   vulnerable t0 security lapses[.]”

               18             117.     As     such,    Defendants were aware that PII/PHI                         is    at    high risk of    theft,   and
    BLOOD




               19   consequently should have but did not take appropriate and standard measures t0 protect Plaintiff’s

               20   and Class members’ PH/PHI against cyber-security attacks                         that     Defendants should have anticipated

               21   and guarded      against.


               22                                     CLASS DEFINITION AND ALLEGATIONS
               23             118.     Pursuant t0 Cal. Code CiV. Proc. § 382, Plaintiff seeks certiﬁcation 0f a class deﬁned

               24   as:   A11 California residents       whose PII/PHI was            subj ected t0 the       Data Breach.

               25

                    61
               26             Identity Theft Resource Center,                2018 End—of-Year Data Breach Report, available                             at
                    https ://WWW.idtheftcenter.org/wp-content/uploads/20 1 9/02/ITRC_20 1 8-End-of—Year-
               27   Aftermath_FINAL_V2_combinedWEB.pdf.
                    62
                              http://WWW.insurance.ca.g0V/0250-insurers/0500-legal
               28
                    info/upload/FinalEXhibitBinderHealthNetCenteneHearingPart-1 .pdf                                   (p.   362)

                                                                                          28
00176532
                                                               CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 30 of 51



                            119.      Excluded from the Class             are: (1)   Defendants and their ofﬁcers, directors, employees,

                    principals,    afﬁliated entities, controlling entities, agents, and other afﬁliates;                             (2) the   agents,


                    afﬁliates, legal representatives, heirs, attorneys at law, attorneys in fact, 0r assignees                       of such persons

                    0r entities described herein; and (3) the Judge(s) assigned to this case and any                               members of their

                    immediate families.

                            120.      While the exact number of Class members                        is   unknown, Health Net acknowledges

                    the Data Breach involved over                   9GB   0f Health Net ﬁles and the Data Breach “exposed and

                    compromised the PHI,           PH    and other conﬁdential information 0f a signiﬁcant number 0f Plaintiff s

                    [Health Net’s] members.” Health Net’ s notice t0 the                   HHS indicates that over one million individuals
               10   were affected by the Data Breach.                 Plaintiff therefore believes that the Class is so               numerous     that


               11   joinder 0f all   members       is   impractical.


    LLP
               12           121,      Plaintiff’s claims are typical             of the claims of the Class.        Plaintiff, like all     proposed

               13   members of       the Class,         had   his PII/PHI       compromised       in the    Data Breach. Plaintiff and Class
    REARDON,



               14   members were        injured         by    the   same wrongful         acts,   practices,   and omissions committed by

               15   Defendants, as described herein. Plaintiff’s claims therefore arise from the same practices or course
    O’

    &          16   of conduct that give    rise to the claims          0f all Class members.

    HURST

               17           122.      There   is   a well-deﬁned community of interest in the                   common          questions of law and

               18   fact affecting Class    members. The questions 0f law and                 fact   common t0 Class members predominate
    BLOOD




               19   over questions affecting only individual Class members, and include Without limitation:

               20                     (a)      Whether Defendants had a duty                       to     implement and maintain reasonable

               21   security procedures     and practices appropriate             to the nature      of the PII/PHI      it   collected from Plaintiff


               22   and Class members;

               23                     (b)      Whether Defendants breached                   their duties to protect the         PII/PHI of Plaintiff

               24   and each Class member; and

               25                     (c)      Whether          Plaintiff   and each Class member are            entitled to statutory      damages,

               26   actual damages,     and other equitable           relief.


               27           123.      Plaintiff will fairly           and adequately protect the             interests    of the Class members.

               28   Plaintiff is   an adequate representative 0f the Class in that he has n0 interests adverse t0 0r that


                                                                                     29
00176532
                                                                    CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 31 of 51



                    conﬂict with the Class he seeks to represent. Plaintiff has retained counsel with substantial

                    experience and success in the prosecution 0f complex consumer protection class actions of this

                    nature.


                              124.     A    class action is superior t0     any other available method for the                fair    and efﬁcient

                    adjudication 0f this controversy since individual joinder 0f                    all     Class   members      is   impractical.


                    Furthermore, the expenses and burden of individual litigation would                      make    it   difﬁcult or impossible

                    for the individual      members 0f the Class       to redress the    wrongs done         t0   them, especially given that

                    the   damages 0r    injuries suffered    by each individual member 0f the Class may be                     relatively small.


                    Even   if the   Class   members could    afford individualized litigation, the cost to the court system                   would

               10   be substantial and individual actions would also present the potential for inconsistent 0r

               11   contradictory judgments.         By   contrast, a class action presents         fewer management difﬁculties and

    LLP
               12   provides the beneﬁts 0f single adjudication and comprehensive supervision by a single court.

               13             125.     Defendants have acted or refused t0 act on grounds generally applicable t0 the
    REARDON,



               14   entire Class, thereby         making     it   appropriate for this Court t0 grant ﬁnal injunctive and

               15   declaratory relief With respect to the Class as a whole.
    O’

    &          16                                            FIRST CAUSE OF ACTION
    HURST

               17                    Violation 0f the California Conﬁdentiality 0f Medical Information Act

               18                                                 (Civil   Code §§   56, et seq.)
    BLOOD




               19                                    (Plaintiff   and Class Against All Defendants)

               20             126.     Plaintiff realleges   and incorporates by reference          all    proceeding paragraphs as          if fully


               21   set forth herein.


               22             127.     Section 56.10(a) 0f the California Civil          Code provides            that “[a] provider       of health

               23   care, health care service plan, 0r contractor shall not disclose                   medical information regarding a

               24   patient of the provider of health care 0r an enrollee 0r subscriber 0f a health care service plan without


               25   ﬁrst obtaining an authorizati0n[.]”


               26             128.     CiV.   Code   § 56.10(d) says “[e]xcept t0 the extent expressly authorized                     by   a patient,

               27   enrollee, 0r subscriber, 0r as provided         by subdivisions     (b)   and   (c),   a provider 0f health care, health

               28   care service plan, contractor, or corporation and          its   subsidiaries   and afﬁliates         shall not intentionally



                                                                               30
00176532
                                                             CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 32 of 51



                    share, sell, use for marketing, or otherwise use medical information for a purpose not necessary t0


                    provide health care services t0 the patient.” CiV. Code § 56. 10(6) contains a similar prohibition that

                    “a contractor 0r corporation and                its       subsidiaries      and afﬁliates    shall not further disclose         medical

                    information regarding a patient of the provider of health care or an enrollee 0r subscriber 0f a health

                    care service plan 0r insurer 0r self—insured employer received under this section to a person or entity

                    that is not    engaged    in providing direct health care services t0 the patient.”


                                 129.     Health Net 0f California and Health Net                      Community          Services are a “provider 0f

                    health care” and/or “service plan” within the meaning of Civil                                   Code    §   56.06 and are entities

                    regulated pursuant t0 the            Knox-Keene Health Care Service Plan Act of 1975, and                                are therefore


               10   subject t0 the requirements 0f the                        CMIA. Defendants Health              Net,   LLC,    California Health        &
               11   Wellness, and Centene Corporation are subsidiaries and/or afﬁliates 0f Health Net 0f California and


    LLP
               12   Health Net          Community       Services pursuant t0 Civil                  Code   §   56.10(d) and thus are subject to the

               13   CMIA.        Accellion   is   a “contractor” within the meaning 0f Civil                      Code    § 56.05 and/or a “business
    REARDON,



               14   organized for the purpose 0f maintaining medical information” and/or a “business that offers

               15   software 0r hardware t0 consumers                .    .   .   that is designed t0 maintain medical information” within the
    O’

    &          16   meaning 0f Civil Code             § 56.06(a)         and       (b),   and maintained and continues            t0 maintain       “medical

    HURST

               17   information,” within the meaning of Civil                       Code   §   56.050), for “patients” 0f Health Net and Centene,

               18   within the meaning 0f Civil Code § 56.05(k).
    BLOOD




               19                130.     Plaintiff   and   all   members 0f the Class               are “patients” within the          meaning of Civil

               20   Code     §   56.05(k) and are “endanger[ed]” within the meaning of Civil                                Code       § 56.05(6)   because

               21   Plaintiff     and the Class fear         that disclosure              of their medical information could subject them t0

               22   harassment 0r abuse.

               23                131.     Plaintiff   and the respective Class members, as                         patients,     had    their individually


               24   identiﬁable         “medical information,” within the meaning of Civil Code                                    § 56.05(j),       created,


               25   maintained, preserved, stored, abandoned, destroyed 0r disposed 0f 0n and/or Via Defendants’

               26   computer networks          at the   time 0f the Data Breach.

               27                132.     Defendants, through inadequate security, allowed an unauthorized third party t0 gain

               28   access   t0,   View and/or download            Plaintiff’s        and each Class members’ medical information, without


                                                                                               31
00176532
                                                                  CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 33 of 51



                    the prior written authorization 0f Plaintiff and the Class              members,     as required   by Civil Code      § 56.   1   0

                    0f the   CMIA.

                              133.       In Violation of Civil    Code    § 56.10(a),      Health Net Defendants disclosed Plaintiff’s

                    and Class members’ medical information without ﬁrst obtaining an authorization.                             Plaintiff’s     and

                    Class members’ medical information was actually Viewed by unauthorized individuals as a direct

                    and proximate        result   0f Health Net Defendant’s Violation 0f Civil Code § 56.10(a). Health Net’s

                    notice 0f data breach t0 Plaintiff Vunisa                   conﬁrmed       his PII/PHI    was Viewed         stating “[t]he


                    compromise allowed the malicious party t0 View or download our ﬁles stored on Accellion’s system

                    from January 7        t0   January 25, 2021” and conﬁrmed that            it   had determined   that Plaintiff” s “personal


               10   information was included in the data ﬁles involved in this incident.”

               11             134.       Health Net Defendants disclosed medical information pertaining t0 members 0f the

    LLP
               12   proposed Class to unauthorized persons without ﬁrst obtaining consent, in Violation 0f Civil Code

               13   §56.10(a). Health          Net continued   to use   and actively uploaded and transferred sensitive ﬁles using
    REARDON,



               14   Accellion’s legacy         FTA   software despite knowing the software lacked adequate security t0 protect

               15   its   members’ PII/PHI        particularly because    its   supporting software       CentOS 6 had reached          its   end 0f
    O’

    &          16   life.   In addition,   upon information and belief, Health Net            failed to timely   remove member ﬁles from
    HURST

               17   the     FTA   in order to further safeguard this information in the event              of a data breach.     By uploading
               18   and transferring ﬁles using the       FTA and failing to timely remove member ﬁles from the FTA, Health
    BLOOD




               19   Net took afﬁrmative actions          that resulted in the disclosure             of information t0 and      its   Viewing by

               20   unauthorized individuals in the Data Breach in Violation of Civil Code                    § 56.10(a).


               21             135.       In Violation 0f Civil      Code        § 56.10(e),        Defendant Accellion further disclosed

               22   Plaintiff’s      and Class members’ medical information              to persons or entities not    engaged        in providing


               23   direct health care services to Plaintiff 0r Class            members       0r their providers 0f health care or health

               24   care service plans or insurers 0r self—insured employers. Accellion’s afﬁrmative actions include,


               25   among     other things, failing t0 transition        its   clients   from the legacy    FTA     software,   Which     it   knew

               26   lacked adequate security t0 protect Plaintiff’s and Class members’ PH/PHI, prior to the end of life

               27   date 0f    its   supporting    CentOS 6    software. This resulted in the Data Breach,              by which Accellion

               28


                                                                                   32
00176532
                                                               CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 34 of 51



                    disclosed medical information pertaining to Plaintiff and             members of      the proposed Class to


                    unauthorized persons Without ﬁrst obtaining consent, in Violation 0f Civil Code              §   5610(6).

                              136.   Defendants violated Civil Code § 56.101 0f the            CMIA      through their failure to

                    maintain and preserve the conﬁdentiality of the medical information 0f Plaintiff and the Class.

                              137.   In Violation 0f Civil    Code   § 56.101(a),   Defendants created, maintained, preserved,

                    stored,   abandoned, destroyed, 0r disposed 0f Plaintiff’s and Class members’ medical information in

                    a manner that failed t0 preserve and breached the conﬁdentiality of the information contained

                    therein. Plaintiff’s   and Class members’ medical information was actually Viewed by unauthorized

                    individuals as a direct and proximate result 0f Defendants’ Violation 0f Civil           Code    § 56.101(a).


               10             138.   In Violation of Civil    Code   § 56.101(a),   Defendants negligently created, maintained,

               11   preserved, stored, abandoned, destroyed, 0r disposed 0f Plaintiff’s and Class members’ medical


    LLP
               12   information. Plaintiff’s and Class members’ medical information              was Viewed by unauthorized

               13   individuals as a direct and proximate result 0f Defendants’ Violation 0f Civil               Code    § 56.101(a).
    REARDON,



               14   Health Net’s notice 0f data breach t0 Plaintiff Vunisa conﬁrmed the information was Viewed stating

               15   “[t]he   compromise allowed the malicious party       t0   View 0r download our ﬁles stored 0n Accellion’s
    O’

    &          16   system from January 7      t0   January 25, 2021 .”

    HURST

               17             139.   Plaintiff’s    and Class members’ medical information      that   was   the subj ect 0f the Data


               18   Breach included “electronic medical records” 0r “electronic health records” as referenced by Civil
    BLOOD




               19   Code     § 56.101(c)   and deﬁned by 42 U.S.C.     § 17921(5).


               20             140.   In Violation of Civil    Code   § 56.101(b)(1)(A),    Defendants’ electronic health record

               21   system 0r electronic medical record system failed t0 protect and preserve the integrity 0f electronic

               22   medical information. Plaintiff’s and Class members’                 medical information was Viewed by

               23   unauthorized individuals as a direct and proximate result 0f Defendants’ Violation 0f Civil Code

               24   § 56.101(b)(1)(A).


               25             141.   Defendants violated Civil Code § 56.36 0f the             CMIA     through their failure t0

               26   maintain and preserve the conﬁdentiality of the medical information of Plaintiff and the Class.

               27

               28


                                                                           33
00176532
                                                           CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 35 of 51



                              142.        As   a result 0f Defendants’ above—described conduct, Plaintiff and the Class have

                    suffered   damages from the unauthorized disclosure and                      release of their individual identiﬁable

                    “medical information”             made unlawful by      Civil   Code §§   56.10, 56.101, 56.36.

                              143.        As   a direct and proximate result 0f Defendants’ above-described wrongful actions,

                    inaction, omissions,        and want 0f ordinary care that directly and proximately caused the Data Breach,

                    and Violation of the CMIA,              Plaintiff   and the Class members have suffered (and Will continue                      to


                    suffer)   economic damages and other injury and actual harm                       in the     form   0f,    inter alia,    (i)   an

                    imminent, immediate and the continuing increased risk 0f identity                      theft, identity    fraud and medical

                    fraud   — risks justifying        expenditures for protective and remedial services for Which they are entitled

               10   t0 compensation,           (ii)   invasion 0f privacy,     (iii)   breach of the conﬁdentiality 0f their PII/PHI,

               11   (iV) statutory   damages under the California CMIA,                  (V) deprivation   0f the value 0f their PII/PHI, for

    LLP
               12   which there      is   a well-established national and international market, and/or (Vi) the ﬁnancial and

               13   temporal cost 0f monitoring their             credit,   monitoring their ﬁnancial accounts, and mitigating their
    REARDON,



               14   damages.

               15             144.        Plaintiff, individually     and for each member 0f the Class, seeks statutory damages of
    O’

    &          16   one thousand dollars ($1,000) for each Violation under Civil Code                        § 56.36(b)(1), actual     damages
    HURST

               17   suffered pursuant t0 Civil            Code   § 56.36(b)(2), injunctive relief,         and punitive damages of up               t0


               18   $3,000 per Plaintiff and each Class member, attorneys’ fees, litigation expenses and court costs
    BLOOD




               19   pursuant to Civil Code § 56.35.

               20                                              SECOND CAUSE OF ACTION
               21                     Violation 0f the California            Consumer Privacy Act 0f 2018 (CCPA)

               22                                             Cal. CiV.     Code §§ 1798.100,     et seq.


               23                                        (Plaintiff   and Class Against All Defendants)

               24             145.        Plaintiff realleges    and incorporate by reference       all   proceeding paragraphs as       if fully


               25   set forth herein.


               26             146.        To   the extent the Data Breach 0f Health           Net members includes information               that is


               27   not “protected health information” as that term                 is   used in Cal. CiV. Code     § 1798.145(c), Plaintiff


               28   brings this claim for breach of PH and/or “patient information” that does not constitute PHI. Entities


                                                                                    34
00176532
                                                                 CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 36 of 51



                    covered by the Health Insurance Portability and Accountability Act 0f 1996 (HIPAA) must                               still



                    protect personal data that      is   covered by the    CCPA but does not      satisfy the deﬁnition          0f PHI under

                    HIPAA. Health Net’s vague and               inadequate Data Breach         letters fail t0      describe the speciﬁc

                    information that was breached          much 0f which may be PH          that is not   PHI    or “patient information”

                    and thus covered by the CCPA.

                              147.    As more       personal    information about         consumers       is    collected   by businesses,

                    consumers’ ability t0 properly protect and safeguard their privacy has decreased. Consumers entrust

                    businesses With their personal information 0n the understanding that businesses Will adequately

                    protect   it   from unauthorized access. The California Legislature explained: “The unauthorized

               10   disclosure ofpersonal information and the loss ofprivacy can have devasting effects for individuals,

               11   ranging from ﬁnancial fraud, identity         theft,   and unnecessary costs      t0 personal time      and ﬁnances,    t0


    LLP
               12   destruction 0f property, harassment, reputational damage, emotional stress, and even potential

               13   physical harm.”63
    REARDON,



               14             148.    As   a result, in 2018, the California Legislature passed the             CCPA,     giving consumers


    O’
               15   broad protections and rights intended to safeguard their personal information.                     Among     other things,

    &          16   the   CCPA     imposes an afﬁrmative duty 0n businesses that maintain personal information about
    HURST

               17   California residents to implement and maintain reasonable security procedures and practices that

               18   are appropriate to the nature 0f the information collected. Defendants failed t0                        implement such
    BLOOD




               19   procedures Which resulted in the Data Breach.

               20             149.    Section 1798.150(a)(1) 0f the         CCPA provides: “Any consumer whose nonencrypted
               21   0r nonredacted personal information, as          deﬁned [by the CCPA]        is   subj ect to an unauthorized access


               22   and exﬁltration,    theft,   0r disclosure as a result 0f the business’ Violation 0f the duty t0 implement

               23   and maintain reasonable security procedures and practices appropriate                           to the nature      0f the

               24   information t0 protect the personal information            may   institute a civil action for” statutory 0r actual


               25   damages, injunctive or declaratory         relief,   and any other   relief the court      deems   proper.


               26

               27

               28   63
                              CCPA,    Section   2(f).


                                                                               35
00176532
                                                             CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 37 of 51



                              150.      Plaintiff Vunisa is a    “consumer” as deﬁned by CiV. Code             § 1798.140(g)        because he

                    is   “a natural person    who    is   a California resident, as deﬁned in Section 17014 0f Title 18 0f the

                    California   Code 0f Regulations,        as that section read       0n September   1,   2017.”

                              151.      Defendants are a “business” as deﬁned by CiV. Code                       §    1798.140(c) because

                    Defendants:

                                        a.     are    a    “sole      proprietorship,     partnership,      limited    liability    company,

                                               corporation, association, or other legal entity that             is   organized 0r operated

                                               for the proﬁt 0r ﬁnancial            beneﬁt 0f its shareholders 0r other owners”;

                                       b.      “collects consumers’ personal information, or                  on the behalf of which        is


               10                              collected and that alone, 0r jointly With others, determines the purposes

               11                              and means of the processing of consumers’ personal information”;

    LLP
               12                       c.     does business in and          is   headquartered in California; and

               13                       d.     has annual gross revenues in excess 0f $25 million; annually buys,
    REARDON,



               14                              receives for the business’               commercial purposes,          sells    or shares for

               15                              commercial purposes, alone 0r in combination, the personal information
    O’

    &          16                              of 50,000 0r more consumers, households, 0r devices; 0r derives 50
    HURST

               17                              percent or more of its annual revenues from selling consumers’ personal

               18                              information.
    BLOOD




               19             152.      Plaintiff Vunisa’s PII        was   subject to unauthorized access and exﬁltration, theft

               20   or disclosure because his PII, including name, address, date of birth, insurance                          ID number and

               21   health information such as medical condition(s) and treatment information,                                was   subject to

               22   unauthorized access and exﬁltration,               theft, 0r disclosure.


               23             153.      Plaintiff’s PII    was   in   nonencrypted and nonredacted form, allowing criminals

               24   ﬁlll   access to   it.



               25             154.      The Data Breach occurred            as a result 0f Defendants’ failure t0             implement and

               26   maintain reasonable security procedures and practices appropriate to the nature of the

               27   information. Defendants failed t0 implement reasonable security procedures t0 prevent

               28


                                                                                   36
00176532
                                                              CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 38 of 51



                    unauthorized access of Plaintiff Vunisa’s and Class members’ PII as a result of the attack

                    identiﬁed by FireEye Mandiant.

                              155   .   Attached as Exhibit A       is   written notice Plaintiff provided to Defendants pursuant

                    t0 Civil      Code      § 1798.150(b)(1), identifying the        speciﬁc provisions of the          CCPA      Plaintiff


                    alleges      Defendants have 0r are Violating. Although a cure                       is   not possible under the

                    circumstances, if as expected Defendants are unable to cure or do not cure the Violation Within

                    3O days, Plaintiff will amend         this   complaint t0 pursue actual 0r statutory damages as permitted

                    by   Civil   Code    § 1798.150(a)(1)(A).

                              156.      As   a result of Defendants’ failure to implement and maintain reasonable security

               10   procedures and practices that resulted in the Data Breach, Plaintiff seeks actual damages,

               11   injunctive and declaratory relief, and any other relief as             deemed      appropriate    by   the Court.


    LLP
               12                                             THIRD CAUSE OF ACTION
               13                                Violation 0f the California Unfair Competition               Law
    REARDON,



               14                                      (Cal. Bus.   & Prof. Code §§      17200, et seq.)


    O’
               15                                    (Plaintiff   and Class Against All Defendants)

    &          16             157.      Plaintiff realleges   and incorporates by reference     all   proceeding paragraphs as     if fully

    HURST

               17   set forth herein.


               18             158.       The   UCL prohibits any “unlawful,” “fraudulent” 0r “unfair” business act 0r practice
    BLOOD




               19   and any      false or   misleading advertising, as those terms are deﬁned by the            UCL    and relevant case

               20   law.   By    Virtue of the above-described wrongful actions, inaction, omissions,               and want of ordinary

               21   care that directly and proximately caused the Data Breach, Defendants engaged in unlawful, unfair

               22   and fraudulent practices Within the meaning, and             in Violation of, the   UCL.

               23             159.       In the course 0f conducting their business, Defendants                 committed “unlawful”

               24   business practices by, inter alia, knowingly failing t0 design, adopt, implement, control, direct,

               25   oversee,      manage, monitor and audit appropriate data security processes,                      controls,   policies,


               26   procedures, protocols, and software and hardware systems t0 safeguard and protect Plaintiff’s and

               27   Class members’ PII/PHI, and by Violating the statutory and              common law        alleged herein, including,

               28   inter alia, California’s Conﬁdentiality              0f Medical Information Act (CiV. Code §§ 56.10(a),             (e);



                                                                                37
00176532
                                                              CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 39 of 51



                    56.101(a), 56.101(b)(1)(A); 56.36), California                      Consumer Privacy Act 0f 2018               (Cal. CiV.   Code

                    § 1798.150(a)(1)),        and Article     I,   Section    1   0fthe California Constitution (California’s constitutional

                    right to privacy). Plaintiff          and Class members reserve the             right to allege other Violations      0f law by

                    Defendants constituting other unlawful business acts 0r practices. Defendants’ above-described

                    wrongful actions, inaction, omissions, and want 0f ordinary care are ongoing and continue t0                                   this


                    date.


                              160.        Health Net also violated the                UCL’S unlawful prong by breaching                  contractual


                    obligations created        by   its   Privacy Policies and by knowingly and willfully                     0r, in the alternative,


                    negligently and materially Violating Cal. Bus.                   & Prof. Code §       22576, which prohibits a commercial

               10   website operator from “knowingly and willfully” or “negligently and materially” failing to comply

               11   With the provisions 0f its posted privacy policy. Plaintiff and Class members suffered injury in fact

    LLP
               12   and   lost   money     0r property as a result 0f Health Net’s Violations 0f its Privacy Policies.

               13             16 1.       Defendants violated the        UCL by failing to adequately and timely notify Plaintiff and
    REARDON,



               14   Class   members regarding             the unauthorized release and disclosure of their PII/PHI. If Plaintiff and


    O’
               15   Class   members had been adequately and timely notiﬁed                         in   an appropriate fashion, they could have

    &          16   taken precautions to safeguard and protect their PII/PHI, medical information, and identities.

    HURST

               17             162.        Defendants’ above-described wrongful actions, inaction, omissions, want of ordinary

               18   care, misrepresentations, practices,              and non-disclosures also constitute “unfair” business                 acts   and
    BLOOD




               19   practices in Violation 0f the          UCL in that Defendants’           wrongful conduct         is   substantially injurious t0


               20   consumers, offends legislatively-declared public policy, and                         is   immoral, unethical, oppressive, and

               21   unscrupulous. Defendants’ practices are also contrary to legislatively declared and public policies

               22   that seek t0 protect PII/PHI            and ensure       that entities   Who   solicit or are entrusted      With personal data

               23   utilize appropriate security            measures, as reﬂected by laws such as the                      CCPA, CMIA,     Article   I,



               24   Section      1   0f the California Constitution (California’s constitutional right to privacy), and the Federal

               25   Trade Commission Act (“FTC Act”)                  (1 5   U.S.C. § 45). The gravity 0f Defendants’ wrongful conduct

               26   outweighs any alleged beneﬁts attributable t0 such conduct. There were reasonably available

               27   alternatives t0 further Defendants’ legitimate business interests other than engaging in the above-


               28   described wrongful conduct.


                                                                                        38
00176532
                                                                   CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 40 of 51



                                 163.      Plaintiff   and Class members suffered injury              in fact   and   lost   money    or property as a

                    result   0f Health Net’s Violations 0f              its   Privacy Policies and statutory and             common law          in that a


                    portion of the        money Plaintiff and Class members               paid for Health Net’s products and services went

                    to fulﬁll the contractual obligations set forth in               Health Net’s Privacy Policies, including maintaining

                    the security of their PHI, and Health Net’s legal obligations and Health                            Net    failed t0 fulﬁll those


                    obligations.


                                 164.      The   UCL      also prohibits       any “fraudulent business act 0r practice.” Defendants’

                    above-described claims, nondisclosures and misleading statements were                             false,   misleading and likely

                    t0 deceive the        consuming public          in Violation   of the    UCL.

               10                165.      As   a direct and proximate result 0f Defendants’ above-described wrongful actions,

               11   inaction, omissions,         and want 0f ordinary care          that directly    and proximately caused the Data Breach

    LLP
               12   and    its   Violations 0f the        UCL,     Plaintiff   and Class members have suffered injury                  in fact   and   lost


               13   money        0r property as a result 0f Defendants’ unfair and deceptive conduct. Such injury includes
    REARDON,



               14   paying for a certain level 0f security for their PHI but receiving a lower                               level,   paying more for


    O’
               15   Health Net’s products and services than they otherwise would have had they                                   known Defendants

    &          16   were not providing the reasonable security represented                          in Health Net’s Privacy Policies               and   in

    HURST

               17   conformance with              their    legal    obligations.    Had      Plaintiff   and Class members known about

               18   Defendants’ substandard data security practices they would not have purchased Health Net’s
    BLOOD




               19   products or services 0r would have paid less for them. Defendants’ security practices have economic

               20   value in that reasonable security practices reduce the risk 0f theft 0f customer’s PII/PHI.

               21                166.      Plaintiff   and Class members have also suffered (and will continue                        t0 suffer) loss    of

               22   money and           other injury and actual       harm     in the   form   0f, inter alia, (i)   an imminent, immediate and

               23   the continuing increased risk 0f identity and medical theft and identity and medical fraud                                     which

               24   require paying for protective and remedial services for                         which they    are entitled t0 compensation,


               25   (ii)   invasion 0f privacy,         (iii)   breach of the conﬁdentiality 0f their PII/PHI,               (iV) statutory      damages

               26   under the      CMIA and CCPA,               (V) deprivation    0f the value of their PII/PHI, for which there             is   a well-

               27   established national and international market, and/or (Vi) the ﬁnancial and temporal cost 0f


               28   monitoring their         credit,   monitoring ﬁnancial accounts, and mitigating damages.


                                                                                        39
00176532
                                                                    CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 41 of 51



                              167.     Unless restrained and enjoined, Defendants will continue t0 engage in the above—

                    described wrongful conduct and           more data breaches         Will occur. Plaintiff, therefore,            on behalf of

                    himself, Class     members, and the general public, also seek            restitution          and an injunction prohibiting

                    Defendants from continuing such wrongful conduct, and requiring Defendants to modify their

                    corporate culture and design, adopt, implement, control, direct, oversee, manage, monitor and audit

                    appropriate data security processes, controls, policies, procedures protocols, and software and

                    hardware systems to safeguard and protect the PII/PHI entrusted to                      it,   as well as all other relief the


                    Court deems appropriate, consistent With Bus.           & Prof. Code §          17203.

                                                           FOURTH CAUSE OF ACTION
               10                                         SEVENTH CAUSE OF ACTION
               11                                                  Invasion 0f Privacy

    LLP
               12                                   (Plaintiff   and Class Against All Defendants)

               13             168.     Plaintiff realleges   and incorporate by reference           all   proceeding paragraphs as         if fully

    REARDON,



               14   set forth herein.



    O’
               15             169.     Plaintiff and Class   members have     a legally protected privacy interest in their PII/PHI

    &          16   that   Defendants required them t0 provide and allow           it   t0 store.

    HURST

               17             170.     Plaintiff   and Class members reasonably expected                  their    PII/PHI would be protected

               18   and secured from unauthorized            parties,   would not be disclosed             to     any unauthorized parties or
    BLOOD




               19   disclosed for any improper purpose.

               20             17 1.    Defendants unlawfully invaded the privacy rights of Plaintiff and Class members by

               21   (a) failing to    adequately secure their PII/PHI from disclosure to unauthorized parties for improper

               22   purposes; (b) disclosing their PII/PHI to unauthorized parties in a manner that                       is   highly offensive to

               23   a reasonable person; and (c) disclosing their PII/PHI to unauthorized parties without the informed

               24   and clear consent 0f Plaintiff and Class members. This invasion                  into the privacy interest         of Plaintiff

               25   and Class members       is   serious and substantial.


               26             172.     In failing t0 adequately secure Plaintiff’s and Class                members’ PH/PHI, Defendants

               27   acted in reckless disregard 0f their privacy rights. Defendants             knew        0r should have       known that their

               28


                                                                              40
00176532
                                                             CLASS ACTION COMPLAINT
                         Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 42 of 51



                    substandard data security measures are highly offensive to a reasonable person in the same position

                    as Plaintiff and Class     members.

                              173.     Defendants violated      Plaintiff’s   and Class members’ right         t0 privacy     under the

                    common law as well        as under state   and federal law.

                              174.     As   a direct and proximate result 0f Defendants’ unlawful invasions 0f privacy,

                    Plaintiff” s   and Class members’ PII/PHI has been Viewed 0r       is at   imminent risk ofbeing Viewed, and

                    their reasonable expectations       0f privacy have been intruded upon and            frustrated. Plaintiff    and the

                    proposed Class/ members have suffered injury as a result 0f Defendant’s unlawful invasions 0f

                    privacy and are entitled t0 appropriate relief.

               10                                            EIGHTH CAUSE OF ACTION
               11                                                  Breach 0f Contract

    LLP
               12                     (Plaintiff   and Class Against Defendants Health Net and Centene)

               13             175.     Plaintiff realleges   and incorporates by reference     all   proceeding paragraphs as      if fully

    REARDON,



               14   set forth herein.


               15             176.     Health Net’s Privacy Policies — the NPP,      WPP,      California Privacy Notice       -   formed
    O’

    &          16   an express contract in Which Defendants promised to protect nonpublic personal information given

    HURST

               17   to   Defendants or that Defendants gathered on their own, from disclosure.

               18             177.     Plaintiff   and Class members performed      their obligations      under the contracts when
    BLOOD




               19   they provided their PII/PHI to Defendants in relation t0 their purchase 0f Defendants’ products and

               20   services.


               21             178.     Defendants breached their contractual obligation t0 protect the nonpublic personal

               22   information Defendants gathered          When the   information was exposed as part 0f the Data Breach.

               23             179.     As   a direct and proximate result 0f the Data Breach, Plaintiff and Class             members

               24   have been harmed and have suffered, and will continue to          suffer,    damages and      injuries.


               25

               26

               27

               28


                                                                              41
00176532
                                                             CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 43 of 51



                                                             NINTH CAUSE OF ACTION
                                                              Breach 0f Implied Contract

                                       (Plaintiff   and Class Against Defendants Health Net and Centene)

                              180.     Plaintiff realleges   and incorporates by reference   all   proceeding paragraphs as   if fully


                    set forth herein.


                              18 1.    Defendants provided Plaintiff and Class members with an implied contract t0 protect

                    and keep    their PII/PHI private.


                              182.     Plaintiff and Class   members would not have provided their PII/PHI t0 Defendants           0r

                    its   subsidiaries 0r contractors, but for Defendants’ implied promises t0 safeguard          and protect   their


               10   information.

               11             183.     Plaintiff   and Class members performed      their obligations   under the implied contract

    LLP
               12   when they provided their PII/PHI         t0   Defendants t0 obtain and use their products and services.

               13             184.     Defendants breached the implied contract with Plaintiff and Class members by
    REARDON,



               14   failing t0 protect    and keep private    their PII/PHI.


    O’
               15             185.     As   a direct and proximate result 0f Defendants’ breach 0f their implied contract,

    &          16   Plaintiff   and Class members have been harmed and have suffered, and Will continue                  t0 suffer,

    HURST

               17   damages and       injuries.


               18                                            TENTH CAUSE OF ACTION
    BLOOD




               19                                        ELEVENTH CAUSE OF ACTION
               20                                                    Declaratory Relief

               21                                   (Plaintiff    and Class Against All Defendants)

               22             186.     Plaintiff realleges   and incorporates by reference   all   proceeding paragraphs as   if fully


               23   set forth herein.


               24             187.     An   actual controversy has arisen in the          wake 0f     the Data Breach regarding


               25   Defendants’ duties t0 safeguard and protect Plaintiff’s and Class members’ PII/PHI. Defendants’

               26   PII/PHI security measures were (and continue t0 be) woefully inadequate. Defendants likely dispute

               27   these contentions and contends their security measures are appropriate.

               28


                                                                               42
00176532
                                                             CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 44 of 51



                               188.      Plaintiff    and Class members continue             to suffer    damages, other injury 0r harm as

                    additional identity and ﬁnancial theft and fraud occurs.


                               189.      Therefore, Plaintiff and Class            members      request a judicial determination of their

                    rights    and   duties,   and ask the Court       to enter a   judgment declaring,          inter alia,   (i)   Defendants owed

                    (and continue t0 owe) a legal duty t0 safeguard and protect Plaintiff’s and Class members’

                    conﬁdential and sensitive personal information, and timely notify them about the Data Breach,

                    (ii)   Defendants breached (and continue t0 breach) such legal duties by failing t0 safeguard and

                    protect Plaintiff’s and Class             members’ PII/PHI, and         (iii)   Defendants’ breach 0f their legal duties

                    directly    and proximately caused the Data Breach, and the resulting damages,                      injury, or          harm suffered

               10   by     Plaintiff   and Class members.         A   declaration from the Court ordering Defendants to stop their

               11   illegal practices is required. Plaintiff           and Class members Will otherwise continue                     t0 suffer   harm   as


    LLP
               12   alleged above.

               13                                                     PRAYER FOR RELIEF
    REARDON,



               14              190.      Damages. As a           direct   and proximate        result    0f Defendants’ wrongful actions,

               15   inaction, omissions,        and want 0f ordinary care that directly and proximately caused the Data Breach,
    O’

    &          16   Plaintiff and Class        members    suffered (and Will continue to suffer) actual and statutory                       damages and
    HURST

               17   other injury and          harm   in the   form    of, inter alia, (i)   an imminent, immediate and the continuing

               18   increased risk 0f identity theft and fraud             — risks justifying       expenditures for protective and remedial
    BLOOD




               19   services for       Which they are     entitled t0 compensation,           (ii)   invasion of privacy,           (iii)   breach 0f the

               20   conﬁdentiality of their PH/PHI, (iv) statutory damages under the California                          CMIA, CCPA and               the

               21   UCL,      (V) deprivation    of the value of their PII/PHI, for which there            is   a well-established national and

               22   international market,            and/or (Vi) the ﬁnancial and temporal cost 0f monitoring their credit,

               23   monitoring ﬁnancial accounts, and mitigating damages. Plaintiff and Class members also are

               24   entitled t0 equitable relief, including, Without limitation, restitution. A11 conditions precedent t0


               25   Plaintiff’s     and Class members’ claims have been performed and occurred.

               26              191.      Punitive Damages. Plaintiff and Class members also are entitled to punitive

               27   damages from Defendants,            as    punishment and t0 deter such wrongful conduct in the                     future, pursuant


               28


                                                                                    43
00176532
                                                                 CLASS ACTION COMPLAINT
                      Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 45 of 51



                    t0, inter alia,     California       common           law. A11 conditions precedent t0 Plaintiff’s and Class                    members’

                    claims have been performed and occurred.

                               192.         Injunctive Relief. Pursuant             to, inter alia,      the California       UCL,      Plaintiff   and Class

                    members        also are entitled to injunctive relief in multiple forms including, without limitation,


                    (i)   credit   monitoring,          (ii)   Internet      monitoring,      (iii)   identity      theft   insurance,     (iv) prohibiting


                    Defendants from continuing                    its    above-described wrongful conduct, (V) requiring Defendants to

                    modify     their corporate culture                 and implement and maintain reasonable security procedures and

                    practices t0 safeguard            and protect the PII/PHI entrusted               t0 them, (Vi) periodic      compliance audits by

                    a third party t0 ensure that Defendants are properly safeguarding and protecting the PII/PHI in their

               10   possession, custody and control, and (Vii) clear and effective notice to Class                                    members about        the


               11   serious risks posed             by the exposure 0f the personal information and                     the precise steps that        must be

    LLP
               12   taken t0 protect themselves. A11 conditions precedent t0 Plaintiff’s and Class members’ claims for

               13   relief have    been performed and occurred.
    REARDON,



               14              193.         Attorneys’ Fees, Litigation Expenses and Costs. Plaintiff and Class members also

               15   are entitled to recover their attorneys’ fees, litigation expenses                              and court costs     in prosecuting this
    O’

    &          16   action.

    HURST

               17             WHEREFORE,                 Plaintiff,       on behalf of himself and            all   members of the Class          respectfully


               18   request that      (i)   this action    be certiﬁed as a class action,              (ii)   Plaintiff Joweli   Vunisa be designated
    BLOOD




               19   representative of the Class,               (iii)    Plaintiff’s counsel   be appointed as counsel for the Class.                 Plaintiff,


               20   0n behalf 0f himself and members 0f the Class                           further request that            upon ﬁnal     trial    0r hearing,

               21   judgment be awarded against Defendants                       for:


               22                           (i)       actual    and punitive damages          t0   be determined by the         trier   of fact;

               23                           (ii)      statutory        damages (except     as to the    CCPA at this time);
               24                           (iii)     equitable relief, including restitution;


               25                           (iV)      pre- and post-judgment interest at the highest legal rates applicable;


               26                           (V)       appropriate injunctive relief;

               27                           (Vi)      attorneys’ fees and litigation expenses;


               28                           (Vii)     costs 0f suit;       and


                                                                                        44
00176532
                                                                        CLASS ACTION COMPLAINT
                     Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 46 of 51



                                        (viii)   such other and further relief the Court deems just and proper.

                                                           DEMAND FOR JURY TRIAL
                           Plaintiffs     hereby demand a jury    trial   on   all   issues so triable


                                                                               Respectfully submitted,

                    Dated: April   6,   2021                                   BLOOD HURST & O’REARDON, LLP
                                                                               TIMOTHY G. BLOOD (149343)
                                                                               PAULA R. BROWN (254142)
                                                                               JENNIFER L. MACPHERSON (202021)


                                                                               By:               S/ Timothy G.   Blood
                                                                                                TIMOTHY G. BLOOD
                                                                               501 West Broadway, Suite 1490
               10                                                              San Diego, CA 92101
                                                                               Tel: 619/338-1 100
               11                                                              619/338-1 101 (fax)
                                                                               tblood@bholaw.com
    LLP
               12                                                              pbrown@bholaw.com
                                                                               jmacpherson@bholaw.com
               13
    REARDON,
                                                                               Attorneysfor Plaintiﬂ
               14

               15
    O’

    &          16

    HURST

               17

               18
    BLOOD




               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


                                                                                45
00176532
                                                           CLASS ACTION COMPLAINT
Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 47 of 51




               Exhibit A
                    Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 48 of 51
                                                                                I
                                                                                                         I   I


                                                                                                                                  II


kgig}         .BLOC)D                                         _-5[J} W Bipadwa}; Suiie Hgﬂ San DiﬂEﬂ
                                                                                                                                                                                                             3
                                                                                                                                                                                                                           CA 921131
Iﬂl!          [—[URST            &                                 .
                                                                                     '


                                                                                               .-
                                                                                                                                                                                        ﬂow 333              11:30     Fiatmas Hm

Q OREARDON
                                                                                                                             .




                                                                                                                                             II
                                                                                           I

                                                                                                                                       "3
                                                                                                                                                            I
                                                                                                                                                                 H
                                                             ”5
                                                                            .                       .-           .
                                                                                                                       -          .-                                       -

                                                                                                                                                                               .
                                                                                                                                                                                    -


                                                                                                                                                                                              .   .
                                                                                                                                                                                                        -        -


                                                                                                                                                                                                                               bhulwe ubm
                                                  LU)
                                              \




              Jennifer L. MacPhurmn
              jm E1c:phersonfﬁ'ﬂhhn law. cum

                                                                                                    April             6,         2021

                                                                                                                     VIA CERTIFIED MAIL [RETURN RECEIPT]
                  Brian Ternan,         CEO                                                                                       RECEIPT NO.                     7918     [1040         0000 8022 5306
                  Health Net:         LLC
                  Mcalth Net 0f          Cali'fhl'nia, Inc.

                  I.-lealth   Net     Insurance Cnmpany
                                     Li'f’c

                  Ilcalth     Net Community Solulicms, Inc.
                  California     I   .[calth 8c   Wellness
                       Burbank Blvd.
                  2 1281
                  Woodland Hills, CA 9136?

                           Re:          Vunisa     v.   Heah‘h     J'Ver,                LLC,            er mi,            Santa Clara, Superior Court


                Dear Mr.       '1‘ernan:



                           We    rcprcscnt Plaintiff, Juweli Vunisa (“Plaintiff”), and                                                                      all        nthar consumers similarly
                situated in a class action against Health Net,               TLC,                                                Health Net 0f California,                         11:16.,   Health Nut                  'l

                                                                                                                                                                                                                              ,ife

                Insurance Company, llﬁﬂith                        Net Community Solutions,                                                       1113.,    Calil'bmia Health 85 Wellness,
                Ccntcnc Corporation               (collectively, [.Icalth Net)                                         and Accellion,                     Inc. (all together, “.Defcndalns”),

                arising out 0f Defendants” failure to provide rcasnnablc security                                                                               Fm     Plaintiff         and the proposed
                class” personal information,                which resulted                                   in       the unauthorized access and exﬂilratinn, theft                                                           01‘

                                                                                                                      ’l'o
                disclosure nfthis information (“Data Breach”).                        Data Breach            Net                 our knowledge,                 the,                                  n-f‘l—Iealth

                members occurred 0n                     Acccllinn’s                        (PTA) snﬁwarc fmm
                                                                                          legacy                     File         Transfer Appliance
                approximately January 7 t0 January 25, 2021 and was disclosed by 1-].ea1th Net 0n March 24, 2021
                and publicly disclosed by Acccllion in January 2021. ] icalth Net was still using Accellion’s'ZO
                year 01d legacy [WA soﬂware despite known vulnerabilities, which put Health Net members”
                personal in‘li'ormation           at risk   (thhis type 0f data brcach.


                           Thu: full claims, including the facts                                                     and circumstances surrounding these claims,                                                              are
                detailed in the Class Action. Camplaint, a copy of                                                         which is attached and incorporated by                                                              this
                reference.


                           Accellinn’s            cnnducl          constitutes                               violations                     0F      California            Civil              Code                    scctions
                1798.81.5(a)(1) and 1798.150(a}(1).

                           While the Complaint constitutes sufﬁcient notice                                                                       {31"   the claims; asserted, pursuant t0
                California Civil         Code     section 1798. l 50(b)(1), Plaintiffdemands that in the event a curt:                                                                                      is   possible,
                then within 30 days Heaith Net                         is           hereby providcd the opportunity                                                  l0 actually cure the noticed

                violation      and provide         Plaintiff with an express written statement that                                                                     111C   Violations                   haw         been
                cured and {hat n0 further Violations                                shall occur.                     A cure, ifpossiblc, requires that all the information
                taken has been recovered and Plaintiff and the proposed Class members arc not                                                                                                at risk             0f any 0f
                tho information being used.




...........
                       Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 49 of 51



"H—d“
        T-

             O’REARDON           |
                                     m)
              Brian Teman,    CEO
              April 6, 2021
              Page 2




                       We await your response.


                                                               ”q.“




                                                              .       MACPHERSON
              JLMjk
              Enclosure
           Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 50 of 51
                                                                          501   W.   Wm   Suite I490 San Diego. CA 92m!
                                                                                                         1


                                                                                          T e19.338.1lm F |al9.333.nm
                                                                                              I


                                                                                                              u W wbllu‘a “11;! IF“




Jennifer L. MacPherson
jmacpherson@bholaw.cnm

                                                   April 6, 202]

                                                       VIA CERTIFIED MAIL (ETURN RECEgﬂf)
   Michael F. Neidorff, CEO                                RECEIPT NO. 7018 0040 0000 3022 5290
   Centene Corporation
   7700 Forsyth Blvd.
   St. Louis, MO 63105


          Re:     Vunfsa   v.   Health Net, LLC,   er al,   Santa Clara Superior Court

 Dear Mr. Neidorff:

          Werepresent Plaintiff, Joweli Vunisa (“Plaintiff"), and all other consumers similarly
                                             LLC, Health Net of Califomia, Inc., Health Net Life
  situated in a class action against Health Net,
 Insurance Company, Health Net Community Solutions, 11-10., California Health 8:: Wellness,
 Centene Corporation (collectively, Health Net) and Accellion, Inc. (all together, “Defendants“),
  arising out of Defendants’ failure to provide reasonable security for Plaintiff and the proposed
  class’ personal information, which resulted in the unauthorized access and exﬁltration, theﬂ 01'
 disclosure of this information (“Data Breach”). To our knowledge, the Data Breach 0f Health Net
 members occurred on Accellion’s legacy File Transfer Appliance (FTA) software from
 approximately January 7 t0 January 25, 2021 and was. disclosed by Health Net 0n March 24, 202]
 and publicly disclosed by Accellion in January 2021. Health Net was still using Accellion’s 20
 year old legacy FTA software despite known vulnerabilities, which put Health Net members’
 personal inﬂammation at risk ofthjs type of data breach. Cantene Corporation is the parent ofI-Iealth
 Net.

         The fuli claims, inciuding the facts and circumstances surrounding these claims, are
 detailed in the Class Action Complaint, a copy of which is attached and incorporated by this
 reference.

         Accellion’s conduct constitutes             violations    of   California    Civil       Code       sections
  1798.31.5(a)(1) and 1798.]50(a)(1).

          While the Complaint     constitutes sufﬁcient notice of the claims asserted, pursuant to
 California Civil   Code section 1798. 1 50(b)(1 ), Plaintiffdemands that in the event a cure is possible,
 then within 30 days Centene is hereby provided the opportunity t0 actually cure the noticed
 violation and provide Plaintiff with an express written statement that the violations have been
 cured and that n0 further violations shall occur.     Acure, if possible, requires that all the information
 taken has been  recovered   and  Plaintiff and  the  proposed    Class members are not at risk 0f any 0f
 the information being  used.

          We await your response.




 JLM:jk
 Enclosure
                       Case 5:21-cv-03425-EJD Document 1-1 Filed 05/07/21 Page 51 of 51
L3:          BLOOD                                                5m                   5m mcgnxa 92ml   mmmmsmmm
             HURST &
                                                                                                                               |




  !




‘H—w"
         .




        x,




             OREARDON                I
                                         LLP                       ,      .
                                                                             T[&19.333.11m Huaaasum

                                                                                   i
                                                                                                                                    m m ibhal   L‘mn




             Jennifer [h MacPherson
             jmacphersun@bhalaw.cum


                                                                  April       6,       2021

                                                                        VIA CERTIFIED MAIL                      [ETURN RECEIP [I
                Jonathan Yawn, Chairman and CEO                                         RECEIPT N0.      7018 0040 0000 8022 5283
                Accellion USA, LLC
                1804 Embarcadero Road, Suite 200
                Palo Alto, CA 94303

                       Re:    Vunisa      v.   Health Net, LLC,   er al,       Santa Clara Superior Court


              Dear Mr. Yawn:

                       We represent Plaintiff, Joweli Vunisa (“Plaintiff”), and all other consumers similarly
                                                           LLC, Health Net of California, Inc., Health Net Life
              situated in a class action against Health Net,
              Insurance Company, Health Net Community Solutions, Inch, California Health 8r. Wellness,
              Centene Corporation (collectively, Health Net) and Accellion, Inc. (all together, “Defendants”)
              arising out 0f Defendants failure t0 provide reasonable security for Plaintiff and the proposed
              class personal information, which resulted 1n the unauthorized access and exﬁltration, theft or
              disclosure of this information (“Data Breach") T0 our knowledge, the: Data Breach of Health Net
              members occurred on Accellion s lagacy File: Transfer Appliance (PTA) software from
              approximately January 7 to January 25 2021 and was disclosed by Health Net on March 24, 2021
              and pubiiciy disclosed by Accellion        m
                                                     January 2021

                      The full claims, including the facts and circumstances surrounding these claims, are
              detailed in the Class Action Complaint, a copy of which is attached and incorporated by this
              reference.

                       Accellion’s  conduct constitutes                violations             of   Califnrnia   Civil   Code       sectiuns
               1798.81.5(a)(1) and 1798.150(a)(1).

                      While the Complaint constitutes sufficient notice of the claims asserted, pursuant t0
              California Civil Code. section 1?98.150(b)(1), Plaintiff demands. that in the event a cure is possible,
              then within 30 days Accellion is hereby provided the opportunity to actually cure the noticed
              violation and provide Plaintiff with an express written statement that the vinlations have hcen
              cured and that 110 further violations shall occur.         A
                                                                 cure, if possible, requires that all the infomation
              taken has been recovered and Plaintiff and the proposed Class                         members     are nut at risk of any of
              the infomation being used.

                       We await your response.
                                                                       Sincerely




                                                                       JENN
              JLM:jk

              Enclosure
